Exhibit 10.1

 

AGREEMENT OF PURCHASE AND SALE

 

AND JOINT ESCROW INSTRUCTIONS

 


1.             IDENTIFICATION AND PARTIES.  THIS AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS (THIS “AGREEMENT”), DATED FOR IDENTIFICATION
PURPOSES ONLY MAY 28, 2008, IS MADE AND ENTERED INTO BY AND BETWEEN GRE WARNER
CALIFA LLC, A DELAWARE LIMITED LIABILITY COMPANY (“SELLER”), AND ZENITH
INSURANCE COMPANY, A CALIFORNIA CORPORATION (“BUYER”).  SELLER AND BUYER ARE
SOMETIMES REFERRED TO HEREIN COLLECTIVELY AS THE “PARTIES,” AND INDIVIDUALLY AS
A “PARTY.”


 


2.             RECITALS.


 


2.1         SELLER IS THE OWNER OF THE “PROPERTY” (DEFINED BELOW) WHICH CONSISTS
PRINCIPALLY OF AN OFFICE BUILDING LOCATED AT 21155 CALIFA STREET IN WOODLAND
HILLS (CITY OF LOS ANGELES), COUNTY OF LOS ANGELES, STATE OF CALIFORNIA.


 


2.2         A PORTION OF THE PROPERTY WHICH CONSISTS OF APPROXIMATELY 8,667
SQUARE FEET (THE “ZENITH PREMISES”) IS CURRENTLY LEASED TO BUYER PURSUANT TO
THAT CERTAIN OFFICE LEASE DATED SEPTEMBER 23, 2003 BETWEEN BUYER, AS TENANT, AND
KEARNY WARNER CENTER, LLC, A DELAWARE LIMITED LIABILITY COMPANY (AS
PREDECESSOR-IN-INTEREST TO SELLER), AS LANDLORD (THE “ZENITH LEASE”).


 


2.3         SELLER DESIRES TO SELL THE PROPERTY TO BUYER, AND BUYER DESIRES TO
PURCHASE THE PROPERTY FROM SELLER, UPON AND SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH BELOW.


 

NOW, THEREFORE, in consideration of the mutual undertakings of the parties
hereto, it is hereby agreed as follows:

 


3.             AGREEMENT OF PURCHASE AND SALE OF PROPERTY.  SELLER HEREBY AGREES
TO SELL THE PROPERTY TO BUYER, AND BUYER HEREBY AGREES TO PURCHASE THE PROPERTY
FROM SELLER, UPON AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH BELOW.


 


3.1         AS USED HEREIN, THE “PROPERTY” MEANS, COLLECTIVELY, ALL RIGHT, TITLE
AND INTEREST OF SELLER IN AND TO (A) THAT CERTAIN LAND DESCRIBED IN EXHIBIT “A”,
TOGETHER WITH ALL EASEMENTS, RIGHTS-OF-WAY, AND APPURTENANCES BENEFITING SUCH
LAND (THE “LAND”), (B) ALL IMPROVEMENTS, STRUCTURES AND FIXTURES NOW OR ON THE
“CLOSING DATE” (AS HEREINAFTER DEFINED) LOCATED UPON THE LAND (THE
“IMPROVEMENTS”), (C) ALL TANGIBLE PERSONAL PROPERTY OWNED BY SELLER AND NOW OR
ON THE CLOSING DATE LOCATED ON AND USED IN CONNECTION WITH THE LAND AND
IMPROVEMENTS (THE “PERSONAL PROPERTY”), (D) THE “EXISTING LEASES” (AS
HEREINAFTER DEFINED) AND ALL “SERVICE CONTRACTS” (AS HEREINAFTER DEFINED (BUT
ONLY TO THE EXTENT SELLER’S OBLIGATIONS THEREUNDER ARE EXPRESSLY ASSUMED BY
BUYER PURSUANT TO THIS AGREEMENT), AND (E) TO THE EXTENT OWNED BY SELLER AND
ASSIGNABLE: (W) GOVERNMENTAL PERMITS, LICENSES AND APPROVALS, ARCHITECTURAL AND
IMPROVEMENT PLANS, WARRANTIES AND GUARANTEES THAT SELLER HAS RECEIVED IN
CONNECTION WITH ANY WORK OR SERVICES PERFORMED WITH RESPECT TO, OR EQUIPMENT
INSTALLED IN, THE IMPROVEMENTS OR THE LAND, (X) TENANT LISTS, (Y) ADVERTISING
MATERIAL, AND (Z) TELEPHONE EXCHANGE NUMBERS AND OTHER INTANGIBLE PERSONAL
PROPERTY RELATED TO THE LAND, IMPROVEMENTS OR PERSONAL PROPERTY (THE “INTANGIBLE
PROPERTY”).

 

--------------------------------------------------------------------------------


 


4.             PURCHASE PRICE; MANNER OF PAYMENT.


 


4.1         THE PURCHASE PRICE (THE “PURCHASE PRICE”) FOR THE PROPERTY SHALL BE
TWELVE MILLION FIVE HUNDRED THOUSAND DOLLARS ($12,500,000), WHICH AMOUNT SHALL
BE PAYABLE AS PROVIDED IN SECTION 4.2 BELOW.


 


4.2         THE PURCHASE PRICE SHALL BE PAYABLE IN CASH AT CLOSING.  BUYER SHALL
DELIVER THE FUNDS ON ACCOUNT OF THE PURCHASE PRICE AS FOLLOWS:


 


4.2(A)      BY BUYER DELIVERING TO ESCROW HOLDER (AS DEFINED BELOW),
CONCURRENTLY WITH THE DELIVERY OF THIS AGREEMENT TO ESCROW HOLDER PURSUANT TO
SECTION 5.1 BELOW, IMMEDIATELY AVAILABLE FUNDS IN THE AMOUNT OF THREE HUNDRED
SEVENTY-FIVE THOUSAND DOLLARS ($375,000) (THE “DEPOSIT”).  IN THE EVENT THAT
BUYER FAILS TO TIMELY DEPOSIT THE DEPOSIT WITH THE ESCROW HOLDER, THIS AGREEMENT
SHALL BE OF NO FORCE AND EFFECT.


 


4.2(B)      BY BUYER DELIVERING TO ESCROW HOLDER AT LEAST ONE BUSINESS DAY PRIOR
TO THE CLOSING DATE (AS DEFINED BELOW), IMMEDIATELY AVAILABLE FUNDS IN THE
AMOUNT OF THE PURCHASE PRICE, AS ADJUSTED BY THE APPLICATION OF THE DEPOSIT AND
BY THE PRORATIONS AND CREDITS SPECIFIED HEREIN.


 


4.3          ESCROW HOLDER SHALL DEPOSIT ALL MONIES DEPOSITED WITH IT IN AN
INTEREST-BEARING MONEY-MARKET ACCOUNT IN A FEDERALLY INSURED FINANCIAL
INSTITUTION APPROVED BY BUYER.  INTEREST ON ALL MONIES DEPOSITED IN ESCROW PRIOR
TO THE CLOSE OF ESCROW SHALL BECOME PART OF THE DEPOSIT.  THE DEPOSIT SHALL BE
REFUNDABLE TO BUYER IN ALL EVENTS PRIOR TO THE CONTINGENCY DATE.  AFTER BUYER’S
APPROVAL OF BUYER’S CONTINGENCIES SET FORTH IN ARTICLE 8 BELOW, THE DEPOSIT
SHALL BE NONREFUNDABLE TO BUYER AND PAID TO SELLER IN THE EVENT OF ANY
TERMINATION OF THIS AGREEMENT OTHER THAN AS EXPRESSLY PROVIDED IN SECTIONS 6.3,
10.2, 12.1(E), 12.2, 13.1 AND 24.  IF THE SELLER SHALL BE ENTITLED TO RETAIN
BUYER’S DEPOSIT AS PROVIDED ABOVE, SUCH RETAINED DEPOSIT SHALL BE LIQUIDATED
DAMAGES TO SELLER IN ACCORDANCE WITH ARTICLE 14 BELOW.


 


4.4          AT THE CLOSE OF ESCROW, ALL MONIES, INCLUDING INTEREST, HELD BY
ESCROW HOLDER SHALL BE APPLIED AGAINST THE PURCHASE PRICE.


 


5.             ESCROW; OPENING DATE; CLOSE OF ESCROW.


 

5.1           An escrow (the “Escrow”) to consummate the sale and purchase of
the Property shall be opened with North American Title Insurance Company
(“Escrow Holder”), whose address is 21800 Burbank Blvd. Suite 100, Woodland
Hills, CA 91367, Attention: Rick Drumm.  Within two (2) days after the Date of
Agreement (as defined below), the parties shall deposit with Escrow Holder a
copy of this Agreement which, in addition to constituting the agreement of the
parties, shall serve as escrow instructions to Escrow Holder.  The parties shall
execute such additional escrow instructions as Escrow Holder may require to
clarify its duties hereunder, provided that such additional instructions do not
impose any additional obligations on the parties.  Such further instructions
shall not modify the provisions of this Agreement unless otherwise expressly set
forth therein and any inconsistency between the provisions of such additional
instructions and the provisions of this Agreement shall be resolved in favor of
this Agreement.

 

2

--------------------------------------------------------------------------------


 


5.2         AS USED HEREIN (I) THE TERM “OPENING OF ESCROW” MEANS THE DATE THAT
THE PARTIES SHALL HAVE DELIVERED TO ESCROW THEIR EXECUTED COUNTERPARTS OF THIS
AGREEMENT; (II) THE TERM “CLOSE OF ESCROW” MEANS THE RECORDING OF THE DEED (AS
DEFINED BELOW) IN THE OFFICIAL RECORDS OF LOS ANGELES COUNTY, CALIFORNIA OR SUCH
EARLIER DATE THAT BOTH PARTIES AUTHORIZE ESCROW HOLDER TO RECORD THE DEED IN THE
OFFICIAL RECORDS OF LOS ANGELES COUNTY, CALIFORNIA AND TO DISBURSE ALL FUNDS
PURSUANT TO THIS AGREEMENT; (III) THE TERM “CLOSING DATE” MEANS THE DATE OF THE
CLOSE OF ESCROW; AND (IV) THE TERM “DATE OF AGREEMENT” MEANS THE DATE UPON WHICH
BUYER AND SELLER HAVE EXECUTED THIS AGREEMENT, AS REFLECTED ON THE SIGNATURE
PAGE.  THE CLOSE OF ESCROW SHALL OCCUR ON JULY 8, 2008.


 


6.             REPRESENTATIONS AND WARRANTIES.


 


6.1         BUYER’S REPRESENTATIONS AND WARRANTIES.  BUYER HEREBY MAKES THE
FOLLOWING REPRESENTATIONS AND WARRANTIES TO SELLER:


 


6.1(A)     BUYER’S AUTHORITY.  BUYER HAS THE RIGHT, POWER, LEGAL CAPACITY AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM THIS AGREEMENT.


 


6.1(B)     DUE AUTHORIZATION.  ALL OF THE DOCUMENTS TO BE EXECUTED BY BUYER
WHICH ARE TO BE DELIVERED TO SELLER OR THE ESCROW HOLDER WILL BE DULY
AUTHORIZED, EXECUTED AND DELIVERED BY BUYER, AND WILL BE THE LEGAL, VALID AND
BINDING OBLIGATIONS OF BUYER ENFORCEABLE AGAINST BUYER IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS, AND WILL NOT VIOLATE ANY PROVISIONS OF ANY AGREEMENT TO WHICH
BUYER IS A PARTY, OR TO WHICH BUYER IS SUBJECT.


 


6.1(C)     CONSENTS.  ALL CONSENTS REQUIRED IN ORDER FOR BUYER TO EXECUTE,
DELIVER AND PERFORM THIS AGREEMENT HAVE BEEN OBTAINED.


 


6.1(D)     CONFLICTS AND PENDING ACTION.  THERE IS NO AGREEMENT TO WHICH BUYER
IS A PARTY OR TO BUYER’S KNOWLEDGE BINDING ON BUYER WHICH IS IN CONFLICT WITH
THIS AGREEMENT.  THERE IS NO ACTION OR PROCEEDING PENDING OR, TO BUYER’S
KNOWLEDGE, THREATENED AGAINST BUYER WHICH CHALLENGES OR IMPAIRS BUYER’S ABILITY
TO EXECUTE OR PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


6.1(E)     OFAC.  NEITHER BUYER NOR ANY OF ITS AFFILIATES (I) IS LISTED ON ANY
GOVERNMENT LISTS, (II) HAS BEEN DETERMINED BY COMPETENT AUTHORITY TO BE SUBJECT
TO THE PROHIBITIONS CONTAINED IN PRESIDENTIAL EXECUTIVE ORDER NO. 13244
(SEPTEMBER 23, 2001) OR IN ANY ENABLING OR IMPLEMENTING LEGISLATION OR OTHER
PRESIDENTIAL EXECUTIVE ORDERS IN RESPECT THEREOF, (III) IS A PERSON OR ENTITY
WHO HAS BEEN PREVIOUSLY INDICTED FOR OR CONVICTED OF ANY FELONY INVOLVING A
CRIME OR CRIMES OF MORAL TURPITUDE OR FOR ANY VIOLATION OF THE PATRIOT ACT, OR
(IV) IS CURRENTLY UNDER INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY FOR ALLEGED
CRIMINAL ACTIVITY.  BUYER HAS NO REASON TO BELIEVE THAT THIS TRANSACTION,
INCLUDING, WITHOUT LIMITATION, THE SOURCE OF ITS FUNDS, WOULD RESULT IN A
VIOLATION BY BUYER OR SELLER OF THE PATRIOT ACT, OFAC LAWS AND REGULATIONS, OR
ANY OTHER ANTI-TERRORISM OR ANTI-MONEY LAUNDERING LAWS OR REGULATIONS,
INCLUDING, WITHOUT LIMITATION, THE BANK SECRECY ACT, AS AMENDED, OR THE MONEY
LAUNDERING CONTROL ACT OF 1986, AS AMENDED.


 


6.2         SELLER’S REPRESENTATIONS AND WARRANTIES.  SELLER HEREBY MAKES THE
FOLLOWING REPRESENTATIONS AND WARRANTIES TO BUYER:

 

3

--------------------------------------------------------------------------------



 


6.2(A)     SELLER’S AUTHORITY.  SELLER IS A LIMITED LIABILITY COMPANY DULY
ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF DELAWARE.  SELLER
HAS THE RIGHT, POWER, LEGAL CAPACITY AND AUTHORITY TO EXECUTE, DELIVER AND
PERFORM THIS AGREEMENT.


 


6.2(B)     DUE AUTHORIZATION.  ALL OF THE DOCUMENTS TO BE EXECUTED BY SELLER
WHICH ARE TO BE DELIVERED TO BUYER OR THE ESCROW HOLDER WILL BE DULY AUTHORIZED,
EXECUTED AND DELIVERED BY SELLER, AND WILL BE THE LEGAL, VALID AND BINDING
OBLIGATIONS OF SELLER ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS, AND WILL NOT VIOLATE ANY PROVISIONS OF ANY AGREEMENT TO WHICH
SELLER IS A PARTY, OR TO WHICH SELLER OR THE PROPERTY IS SUBJECT.


 


6.2(C)     CONSENTS.  ALL CONSENTS REQUIRED IN ORDER FOR SELLER TO EXECUTE,
DELIVER AND PERFORM THIS AGREEMENT HAVE BEEN OBTAINED OR WILL BE OBTAINED PRIOR
TO THE CLOSE OF ESCROW.


 


6.2(D)     TENANT LEASES; RENT ROLL; INCOME AND EXPENSE STATEMENTS.  THE RENT
ROLL (“RENT ROLL”) TO BE DELIVERED TO BUYER PURSUANT TO THE PROVISIONS OF
SECTION 10.4 BELOW INCLUDES INFORMATION REGARDING ALL OF THE TENANT LEASES
EXCEPT THE ZENITH LEASE (COLLECTIVELY, THE “EXISTING LEASES”) WHICH AFFECT THE
PROPERTY.  TO SELLER’S KNOWLEDGE, EXCEPT AS SET FORTH IN THE DUE DILIGENCE
MATERIALS AND/OR IN ANY OF THE ESTOPPEL CERTIFICATES (DEFINED HEREIN) DELIVERED
TO BUYER, THE RENT ROLL TO BE DELIVERED TO BUYER WILL BE TRUE, COMPLETE, AND
CORRECT IN ALL MATERIAL RESPECTS AS OF ITS DATE.  TO SELLER’S KNOWLEDGE, EXCEPT
AS SET FORTH IN THE DUE DILIGENCE MATERIALS, RENT ROLL AND/OR IN ANY OF THE
ESTOPPEL CERTIFICATES (DEFINED HEREIN) DELIVERED TO BUYER, THE EXISTING LEASES
ARE IN FULL FORCE AND EFFECT, AND NO MONETARY DEFAULT BY SELLER AS LANDLORD OR
BY THE TENANTS UNDER THE EXISTING LEASES EXIST.  THE INCOME AND EXPENSE
STATEMENTS TO BE DELIVERED PURSUANT TO SECTION 10.4 WERE PREPARED BY OR FOR
SELLER IN THE ORDINARY COURSE OF ITS BUSINESS IN THE SAME MANNER AS IT PREPARES
OR OBTAINS SUCH REPORTS FOR ITS OTHER PROPERTIES AND ARE THE INCOME AND EXPENSE
STATEMENTS USED AND RELIED UPON BY SELLER IN CONNECTION WITH ITS OPERATION OF
THE PROPERTY.  OTHER THAN PERMITTED EXCEPTIONS, THERE ARE NO LEASES, LICENSES OR
OTHER AGREEMENTS PERMITTING ANY PERSON OR ENTITY TO OCCUPY ANY PORTION OF THE
PROPERTY THAT WILL BE BINDING ON THE PROPERTY FOLLOWING CLOSE OF ESCROW.


 


6.2(E)     OFAC.  NEITHER SELLER NOR ANY OF ITS AFFILIATES (I) IS LISTED ON ANY
GOVERNMENT LISTS, (II) HAS BEEN DETERMINED BY COMPETENT AUTHORITY TO BE SUBJECT
TO THE PROHIBITIONS CONTAINED IN PRESIDENTIAL EXECUTIVE ORDER NO. 13244
(SEPTEMBER 23, 2001) OR IN ANY ENABLING OR IMPLEMENTING LEGISLATION OR OTHER
PRESIDENTIAL EXECUTIVE ORDERS IN RESPECT THEREOF, (III) IS A PERSON OR ENTITY
WHO HAS BEEN PREVIOUSLY INDICTED FOR OR CONVICTED OF ANY FELONY INVOLVING A
CRIME OR CRIMES OF MORAL TURPITUDE OR FOR ANY VIOLATION OF THE PATRIOT ACT, OR
(IV) IS CURRENTLY UNDER INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY FOR ALLEGED
CRIMINAL ACTIVITY.  SELLER HAS NO REASON TO BELIEVE THAT THIS TRANSACTION,
INCLUDING, WITHOUT LIMITATION, THE SOURCE OF ITS FUNDS, WOULD RESULT IN A
VIOLATION BY BUYER OR SELLER OF THE PATRIOT ACT, OFAC LAWS AND REGULATIONS, OR
ANY OTHER ANTI-TERRORISM OR ANTI-MONEY LAUNDERING LAWS OR REGULATIONS,
INCLUDING, WITHOUT LIMITATION, THE BANK SECRECY ACT, AS AMENDED, OR THE MONEY
LAUNDERING CONTROL ACT OF 1986, AS AMENDED.


 


6.2(F)      ABSENCE OF CLAIMS AND ACTIONS.  THERE ARE NO PENDING, OR TO SELLER’S
KNOWLEDGE, THREATENED LEGAL PROCEEDINGS OR ACTIONS OF ANY KIND OR CHARACTER
AFFECTING SELLER’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.

 

4

--------------------------------------------------------------------------------


 


6.2(G)     NO GOVERNMENT PROCEEDINGS.  THERE ARE NO EXISTING OR, TO SELLER’S
KNOWLEDGE, PENDING OR THREATENED  CONDEMNATION PROCEEDINGS AFFECTING THE
PROPERTY OR ANY PART THEREOF.


 


6.2(H)     COMPLIANCE WITH LAWS AND REQUIREMENTS; HAZARDOUS MATERIALS.  SELLER
HAS NOT RECEIVED ANY WRITTEN NOTICE OF ANY VIOLATION OF (I) ANY FEDERAL, STATE
OR LOCAL LAW, STATUTE, ORDINANCE, RULE OR REGULATION (INCLUDING, WITHOUT
LIMITATION, THOSE RELATING TO HAZARDOUS MATERIALS (AS DEFINED BELOW))
(COLLECTIVELY, “LAWS”) , EXCEPT FOR ANY SUCH MATTERS WHICH MAY HAVE BEEN
PREVIOUSLY CURED BY SELLER; OR (II) ANY REQUIREMENT APPLICABLE TO THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, REQUIREMENTS IMPOSED UNDER ANY RECORDED
COVENANTS, CONDITIONS, RESTRICTIONS, EASEMENTS OR OTHER RIGHTS AFFECTING THE
PROPERTY (COLLECTIVELY, “REQUIREMENTS”), EXCEPT FOR ANY SUCH MATTERS WHICH MAY
HAVE BEEN PREVIOUSLY CURED BY SELLER.  EXCEPT AS SET FORTH IN THE DUE DILIGENCE
MATERIALS, TO SELLER’S KNOWLEDGE, SELLER HAS NOT USED, GENERATED, MANUFACTURED,
STORED OR DISPOSED OF ON, UNDER OR ABOUT THE PROPERTY OR TRANSPORTED TO OR FROM
THE PROPERTY ANY HAZARDOUS MATERIALS IN VIOLATION OF APPLICABLE LAWS.  EXCEPT AS
SET FORTH IN THE DUE DILIGENCE MATERIALS, TO SELLER’S KNOWLEDGE, NO HAZARDOUS
MATERIALS HAVE BEEN OR ARE LOCATED ON, UNDER OR ABOUT THE PROPERTY IN VIOLATION
OF APPLICABLE LAWS. AS USED HEREIN, THE TERM “HAZARDOUS MATERIALS” MEANS ANY
FLAMMABLE, EXPLOSIVE, OR RADIOACTIVE MATERIALS, HAZARDOUS WASTES OR SUBSTANCES,
TOXIC WASTES OR SUBSTANCES AND OTHER RELATED MATERIALS, INCLUDING, WITHOUT
LIMITATION, ANY SUBSTANCES DEFINED AS OR INCLUDED IN THE DEFINITION OF
“HAZARDOUS SUBSTANCES”, “HAZARDOUS WASTES”, “HAZARDOUS MATERIALS” OR “TOXIC
SUBSTANCES” UNDER ANY APPLICABLE LAWS OR REQUIREMENTS.


 


6.2(I)      CONTRACTS. THE LIST OF SERVICE CONTRACTS PROVIDED TO BUYER AS PART
OF THE DUE DILIGENCE MATERIALS SHALL BE TRUE, CORRECT AND COMPLETE IN ALL
MATERIAL RESPECTS.  SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE OF TERMINATION OR
MONETARY DEFAULT UNDER THE SERVICE CONTRACTS WHICH REMAINS UNCURED.


 


6.3           BUYER’S RIGHTS.  SELLER SHALL USE GOOD FAITH EFFORTS TO PROVIDE
BUYER WITH ANY INFORMATION IT OBTAINS THAT WOULD RENDER ANY OF THE
REPRESENTATIONS OR WARRANTIES CONTAINED HEREIN UNTRUE OR INCORRECT IN ANY
MATERIAL RESPECT.  BUYER’S SOLE REMEDY IN THE EVENT OF A BREACH OF ANY OF THE
FOREGOING REPRESENTATIONS AND WARRANTIES DISCOVERED PRIOR TO CLOSE OF ESCROW
SHALL BE TO ELECT EITHER TO TERMINATE THIS AGREEMENT AND OBTAIN THE PROMPT
RETURN OF BUYER’S DEPOSIT, FOLLOWING WHICH NEITHER PARTY SHALL HAVE ANY FURTHER
OBLIGATIONS HEREUNDER, OR TO PROCEED TO CLOSE OF ESCROW, WAIVING ANY CLAIM
AGAINST SELLER AND RELEASING SELLER FROM ANY LIABILITY OR OBLIGATIONS IN
CONNECTION THEREWITH.


 


6.4           WARRANTIES SURVIVE CLOSING; CAP ON SELLER’S LIABILITY.  THE
REPRESENTATIONS AND WARRANTIES MADE IN THIS AGREEMENT SHALL NOT MERGE INTO ANY
INSTRUMENT OR CONVEYANCE DELIVERED AT THE CLOSE OF ESCROW BUT SHALL SURVIVE FOR
A PERIOD OF ONE (1) YEAR AFTER THE CLOSING DATE; PROVIDED, HOWEVER, THAT ANY
ACTION, SUIT OR PROCEEDING WITH RESPECT TO THE TRUTH, ACCURACY OR COMPLETENESS
OF SUCH REPRESENTATIONS AND WARRANTIES SHALL BE ACTIONABLE OR ENFORCEABLE IF AND
ONLY IF:  (I) NOTICE OF SUCH CLAIM IS GIVEN TO THE PARTY WHICH ALLEGEDLY MADE
SUCH MISREPRESENTATION OR BREACHED SUCH COVENANT, OBLIGATION, WARRANTY OR
AGREEMENT WITHIN ONE (1) YEAR AFTER THE CLOSING DATE; AND (II) THE AMOUNT OF
DAMAGES OR LOSSES AS A RESULT OF SUCH CLAIM SUFFERED OR SUSTAINED BY THE PARTY
MAKING SUCH CLAIM EXCEEDS $50,000.00.  SELLER’S MAXIMUM AGGREGATE LIABILITY FOR
DAMAGES ARISING FROM ALL BREACHES OF THE FOREGOING REPRESENTATIONS

 

5

--------------------------------------------------------------------------------


 

discovered after Close of Escrow shall be limited to Buyer’s actual damages (and
specifically excluding consequential, punitive and exemplary damages) not to
exceed an amount equal to the Deposit made by Buyer pursuant to this Agreement.


 

6.5         Seller’s Knowledge.  “Seller’s knowledge,” as used in this Agreement
means the current actual knowledge of Jeff DuChateau of Seller, without any duty
of inquiry or investigation.

 


7.             AS-IS CONVEYANCE; ENVIRONMENTAL RELEASE.


 


7.1         AS-IS CONVEYANCE.  BUYER HEREBY ACKNOWLEDGES THAT IT OCCUPIES A
PORTION OF THE PROPERTY PURSUANT TO THE ZENITH LEASE AND IS FAMILIAR WITH THE
PROPERTY, ITS OPERATIONS AND TENANTS.  BUYER HEREBY AGREES THAT, UPON THE CLOSE
OF ESCROW, BUYER SHALL CONCLUSIVELY BE DEEMED TO HAVE ACCEPTED THE PROPERTY
WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND OR NATURE WHATSOEVER EXCEPT FOR
SELLER’S REPRESENTATIONS AND WARRANTIES IN SECTION 6.2 OF THIS AGREEMENT
(“SELLER’S WARRANTIES”).  AS A MATERIAL PART OF THE CONSIDERATION FOR THIS
AGREEMENT, BUYER AGREES TO ACCEPT THE PROPERTY ON AN “AS IS” AND “WHERE IS”
BASIS, WITH ALL FAULTS, AND WITHOUT ANY REPRESENTATION OR WARRANTY, ALL OF WHICH
SELLER HEREBY DISCLAIMS, EXCEPT FOR SELLER’S WARRANTIES.  EXCEPT FOR SELLER’S
WARRANTIES, NO WARRANTY OR REPRESENTATION IS MADE BY SELLER AS TO FITNESS FOR
ANY PARTICULAR PURPOSE, MERCHANTABILITY, DESIGN, QUALITY, CONDITION, OPERATION
OR INCOME, COMPLIANCE WITH DRAWINGS OR SPECIFICATIONS, ABSENCE OF DEFECTS,
ABSENCE OF HAZARDOUS OR TOXIC SUBSTANCES, ABSENCE OF FAULTS, FLOODING, OR
COMPLIANCE WITH LAWS AND REGULATIONS INCLUDING, WITHOUT LIMITATION, THOSE
RELATING TO HEALTH, SAFETY, AND THE ENVIRONMENT.  BUYER ACKNOWLEDGES THAT BUYER
HAS ENTERED INTO THIS AGREEMENT WITH THE INTENTION OF MAKING AND RELYING UPON
ITS OWN KNOWLEDGE OF AND INVESTIGATION OF THE PHYSICAL, ENVIRONMENTAL, ECONOMIC
USE, COMPLIANCE, AND LEGAL CONDITION OF THE PROPERTY AND THAT, OTHER THAN THE
SELLER’S WARRANTIES, BUYER IS NOT NOW RELYING, AND WILL NOT LATER RELY, UPON ANY
REPRESENTATIONS AND WARRANTIES MADE BY SELLER OR ANYONE ACTING OR CLAIMING TO
ACT, BY, THROUGH OR UNDER OR ON SELLER’S BEHALF CONCERNING THE PROPERTY.  THE
PROVISIONS OF THIS SECTION 7 SHALL SURVIVE INDEFINITELY THE CLOSE OF ESCROW OR
TERMINATION OF THIS AGREEMENT AND SHALL NOT BE MERGED INTO THE DEED OR ANY OTHER
CLOSING DOCUMENTS.


 


7.2         ENVIRONMENTAL RELEASE.  BUYER, FOR ITSELF AND ANY ENTITY AFFILIATED
WITH BUYER, WAIVES AND RELEASES SELLER AND SELLER’S AFFILIATES FROM AND AGAINST
ANY LIABILITY OR CLAIM RELATED TO THE PROPERTY ARISING UNDER THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT OF 1980, THE SUPERFUND
AMENDMENTS AND REAUTHORIZATION ACT OF 1986, THE RESOURCE CONSERVATION AND

 

6

--------------------------------------------------------------------------------


 

RECOVERY ACT, AND THE TOXIC SUBSTANCE CONTROL ACT, ALL AS AMENDED, OR ANY OTHER
CAUSE OF ACTION BASED ON ANY OTHER STATE, LOCAL, OR FEDERAL ENVIRONMENTAL LAW,
RULE OR REGULATION; PROVIDED, HOWEVER, THAT IF BUYER IS NAMED AS A RESPONSIBLE
PARTY IN ANY LITIGATION BROUGHT BY A PARTY UNRELATED TO BUYER AND SELLER IS NOT
SO NAMED, THEN BUYER MAY INTERPLEAD SELLER IN SUCH ACTION.  “Seller’s
Affiliates” means (a) any entity that directly or indirectly controls, is
controlled by or is under common control with the Seller, or (b) any entity at
least a majority of whose economic interest is owned by Seller; and the term
“control” means the power to direct the management of such entity through voting
rights, ownership or contractual obligations.  The provisions of this section
shall survive the Close of Escrow or any earlier termination of this Agreement.


 


7.3       UNKNOWN CLAIMS.  BUYER HEREBY ACKNOWLEDGES THAT IT HAS READ AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542
(“SECTION 1542”), WHICH IS SET FORTH BELOW:


 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 


BY INITIALING BELOW, BUYER HEREBY WAIVES THE PROVISIONS OF SECTION 1542 IN
CONNECTION WITH THE MATTERS WHICH ARE THE SUBJECT OF THE FOREGOING WAIVERS AND
RELEASES IN SECTIONS 7.1 AND 7.2:

 

 

MEJ                                        JDM

 

 

Buyer’s Initials

 

 

The foregoing waivers and releases by Buyer shall survive the Close of Escrow
and the recordation of the Deed and shall not be deemed merged into the Deed
upon its recordation.

 


8.             BUYER’S CONTINGENCIES AND APPROVAL.


 


8.1        BUYER’S CONTINGENCIES.  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, BUYER’S OBLIGATION TO PURCHASE THE PROPERTY IS
SUBJECT TO BUYER’S APPROVAL OF THE FOLLOWING CONTINGENCIES ON OR BEFORE THE
CONTINGENCY DATE, WHICH APPROVAL MAY BE GIVEN OR WITHHELD IN THE SOLE AND
ABSOLUTE DISCRETION OF BUYER:


 


8.1(A)     INSPECTIONS.  BUYER’S PHYSICAL INSPECTION OF THE PROPERTY BY THE DATE
WHICH IS JUNE 26, 2008 (THE “CONTINGENCY DATE”).  BUYER’S PHYSICAL INSPECTION OF
THE PROPERTY MAY INCLUDE, AT BUYER’S SOLE RISK AND EXPENSE, WITHOUT LIMITATION,
INSPECTIONS REGARDING THE GEOLOGICAL CONDITION, EXISTENCE OF ACTIVE PEST
INFESTATION OR INFECTION, CONDITION OF GENERAL STRUCTURE, ROOF, HEATING, AIR
CONDITIONING, PLUMBING, SEWER OR SEPTIC SYSTEM, ELECTRICAL SYSTEM, MECHANICAL
SYSTEM, FOUNDATION, LOCATION OF PROPERTY LINES, SIZE AND/OR SQUARE FOOTAGE OF
THE IMPROVEMENTS, WATER AND UTILITY RESTRICTIONS, AND THE EXISTENCE OF HAZARDOUS
MATERIALS.  BUYER AND BUYER’S AGENTS AND REPRESENTATIVES SHALL HAVE THE RIGHT AT
REASONABLE TIMES AND UPON AT LEAST

 

7

--------------------------------------------------------------------------------


 

forty-eight (48) hours’ advance written notice to Seller to enter upon the
Property for the purpose of making any inspections and tests contemplated by
this Section 8.1(a).  Seller or Seller’s agent shall have the right to accompany
Buyer during any activities performed by Buyer on the Property.  Buyer shall
promptly repair any damage to the Property resulting from such entry to the same
condition existing prior to such entry.  Buyer shall not contact any tenant of
the Property, any employees of Seller, any governmental agency or
instrumentality (except that Buyer may, without Seller’s consent, contact
municipal authorities to confirm the zoning of the Property), or any other third
person regarding the Property without the prior written consent of Seller.  Upon
at least 48 hours prior written notice and request from Buyer, Seller shall
notify tenants of the Property and permit Buyer to view occupied space, subject
to the rights of tenants under their leases and except to the extent
specifically prohibited in such tenants’ leases.  At Seller’s request, Buyer
shall provide Seller with a copy of the results of any tests and inspections
made by Buyer, excluding only market and economic feasibility studies.  All such
inspections and tests and any other work conducted or materials furnished with
respect to the Property by or for Buyer shall be paid for by Buyer as and when
due.  Buyer’s physical inspection of the Property is subject to the indemnity
provisions set forth in Section 16.1(a) below.   Prior to conducting any testing
and prior to Buyer’s entry onto the Property (other than in its capacity as
tenant under the Zenith Lease), Buyer or its testing consultants, shall deliver
to Seller a certificate of insurance naming Seller as additional insured
evidencing commercial general liability and property damage insurance with
limits of not less than One Million Dollars ($1,000,000) in the aggregate for
liability coverage and not less than Five Hundred Thousand Dollars ($500,000) in
the aggregate for property damage.  Notwithstanding the foregoing, Buyer shall
not be permitted to undertake any invasive or destructive inspection or sampling
of soils, water, air or other materials, including without limitation
construction materials, for analytical testing, including, without limitation, a
“Phase II” environmental assessment without in each instance first obtaining
Seller’s prior written consent thereto, which may be withheld in its sole and
absolute discretion, and if consented to by Seller, the proposed scope of work
and the party who will perform the work shall be subject to Seller’s review and
approval.  Notwithstanding anything herein to the contrary, nothing in this
Section 8.1(a) shall be construed to (i) restrict Buyer in its ordinary course
of business as tenant under the Zenith Lease from using and accessing the
Property in accordance with the terms of the Zenith Lease or (ii) amend, modify
or alter the Zenith Lease.


 


8.1(B)     TITLE.  A CURRENT PRELIMINARY TITLE REPORT FOR THE PROPERTY (THE
“PTR”) NO LATER THAN THE CONTINGENCY DATE.  WITHIN FIVE (5) DAYS AFTER THE
OPENING OF ESCROW, ESCROW HOLDER SHALL CAUSE NORTH AMERICAN TITLE INSURANCE
COMPANY (THE “TITLE COMPANY”) TO DELIVER TO BUYER THE PTR ALONG WITH COPIES OF
ALL ITEMS IDENTIFIED AS EXCEPTIONS IN THE PTR.  THE SPECIFIC EXCEPTIONS
(EXCEPTIONS THAT ARE NOT PART OF THE PROMULGATED TITLE INSURANCE FORM) IN THE
PTR THAT THE TITLE COMPANY HAS NOT AGREED TO INSURE OVER OR REMOVE PRIOR TO THE
CONTINGENCY DATE AND THAT SELLER IS NOT REQUIRED TO REMOVE AS PROVIDED BELOW;
ALL MATTERS THAT WOULD BE DISCLOSED BY AN ACCURATE SURVEY; REAL ESTATE TAXES NOT
YET DUE AND PAYABLE; TENANTS IN POSSESSION AS TENANTS ONLY UNDER THE ZENITH
LEASE AND THE EXISTING LEASES; AND MATTERS CAUSED OR SUFFERED BY BUYER ARE
COLLECTIVELY REFERRED TO HEREIN AS THE “PERMITTED EXCEPTIONS.”  BUYER SHALL HAVE
UNTIL SIX (6) BUSINESS DAYS PRIOR TO THE CONTINGENCY DATE (THE “INTERIM DATE”)
TO PROVIDE WRITTEN NOTICE (THE “TITLE NOTICE”) TO SELLER AND ESCROW HOLDER OF
ANY MATTERS SHOWN BY THE PTR WHICH ARE NOT SATISFACTORY TO BUYER.  IF SELLER AND
ESCROW HOLDER HAVE NOT RECEIVED WRITTEN NOTICE FROM BUYER BY THE INTERIM DATE,
THAT SHALL BE DEEMED BUYER’S UNCONDITIONAL APPROVAL OF THE CONDITION OF TITLE

 

8

--------------------------------------------------------------------------------


 

to the Property.  Except as provided hereinbelow, Seller may have until one
(1) business day prior to the Contingency Date to make such arrangements or take
such steps as the parties shall mutually agree to satisfy Buyer’s
objections(s) in the Title Notice; provided that except with respect to Monetary
Liens (defined below), Seller shall have no obligation to cure or agree to cure
any title objections.  If Seller does not deliver Seller’s response prior to the
Contingency Date, Seller shall be deemed to have elected not to remove or
otherwise cure any exceptions disapproved by Buyer.  If Seller elects not to
remove or otherwise cure an exception disapproved in Buyer’s Title Notice, Buyer
shall have until the Contingency Date to notify Seller and Escrow Holder, in
writing, of Buyer’s election to either waive the objection or terminate this
Agreement in accordance with Section 8.2 below.  If Seller and Escrow Holder
have not received written notice from Buyer by the Contingency Date, that shall
be deemed Buyer’s disapproval of Seller’s Response.  Notwithstanding any
provision of this Section 8.1(b) to the contrary, Seller shall, at Seller’s sole
cost and expense, cause all liens secured by deeds of trust securing loans made
to Seller or expressly assumed by Seller, mechanics’ liens relating to work
authorized by Seller, and delinquent taxes (herein “Monetary Liens”) created or
expressly assumed by Seller to be removed as exceptions to title to the Property
on or before the Close of Escrow.


 


8.1(C)     DUE DILIGENCE MATERIALS  THE DUE DILIGENCE MATERIALS (AS DEFINED IN
SECTION 10.4 BELOW) AND ANY AND ALL OTHER ASPECTS, FEATURES AND CONDITIONS OF OR
RELATED TO THE PROPERTY THAT BUYER DETERMINES, IN BUYER’S SOLE AND ABSOLUTE
DISCRETION, ARE NECESSARY OR ADVISABLE BY THE CONTINGENCY DATE.  IF BUYER
DISAPPROVES ANY SERVICE CONTRACTS WHICH ARE TERMINABLE AS OF THE CLOSE OF ESCROW
WITHOUT PAYMENT OF ANY TERMINATION FEES OR PENALTY, THEN SELLER SHALL CAUSE SUCH
SERVICE CONTRACTS TO BE TERMINATED AS OF THE CLOSE OF ESCROW, AND THIS AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT.


 


8.2           BUYER APPROVAL.  BUYER SHALL NOTIFY ESCROW HOLDER AND SELLER IN
WRITING WHETHER OR NOT BUYER HAS APPROVED OR WAIVED THE CONTINGENCIES SET FORTH
IN ARTICLE 8 (THE “CONTINUATION NOTICE”) ON OR BEFORE THE CONTINGENCY DATE. 
BUYER’S FAILURE TO DELIVER TO ESCROW HOLDER AND SELLER A CONTINUATION NOTICE
APPROVING ALL OF SAID CONTINGENCIES WITHIN THE TIME PROVIDED THEREFOR SHALL BE
DEEMED BUYER’S DISAPPROVAL OF SUCH CONTINGENCIES, THEN THIS AGREEMENT SHALL
TERMINATE, AND THE DEPOSIT SHALL BE RETURNED TO BUYER; AND NEITHER PARTY SHALL
HAVE ANY FURTHER OBLIGATIONS UNDER THIS AGREEMENT EXCEPT FOR THOSE WHICH
EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT.  IF BUYER PROVIDES A
CONTINUATION NOTICE, THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT, AND
THE PARTIES SHALL PROCEED TO CLOSE OF ESCROW.


 


9.             BROKERS.


 


9.1           EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS NOT EMPLOYED ANY
BROKERS OR FINDERS IN CONNECTION WITH THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT.


 


9.2           SELLER SHALL INDEMNIFY, SAVE, DEFEND AND HOLD BUYER FREE AND
HARMLESS FROM AND AGAINST ANY AND ALL OBLIGATIONS OR LIABILITIES TO PAY ANY REAL
ESTATE BROKER’S COMMISSION, FINDER’S FEE, OR OTHER COMPENSATION TO ANY PERSON,
FIRM OR ENTITY ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT OR THE PROPERTY
WHICH RESULTS FROM ANY ACT OR AGREEMENT OF SELLER.  BUYER SHALL INDEMNIFY, SAVE,
DEFEND AND HOLD SELLER FREE AND HARMLESS FROM AND AGAINST ANY AND ALL
OBLIGATIONS OR LIABILITIES TO PAY ANY REAL ESTATE BROKER’S COMMISSION, FINDER’S
FEE, OR OTHER

 

9

--------------------------------------------------------------------------------


 

compensation to any person, firm or entity arising from or in connection with
this Agreement or the Property which results from any act or agreement of
Buyer.  The obligations set forth in this Section 9.2 shall survive the
termination of this Agreement.


 


10.           ADDITIONAL COVENANTS.


 


10.1       POSSESSION.  SELLER SHALL DELIVER POSSESSION OF THE PROPERTY TO BUYER
AT THE CLOSE OF ESCROW FREE OF ALL RIGHTS OF ANY PARTY WITH RESPECT TO
POSSESSION, USE OR OCCUPANCY OF THE PROPERTY OTHER THAN THE PERMITTED
ENCUMBRANCES.


 


10.2       ESTOPPEL CERTIFICATES.  FOLLOWING THE CONTINGENCY DATE, SELLER SHALL
USE GOOD FAITH EFFORTS TO CAUSE THE TENANTS UNDER THE EXISTING LEASES TO EXECUTE
AND DELIVER TO BUYER AN ESTOPPEL CERTIFICATE IN THE FORM ATTACHED HERETO AS
EXHIBIT “E” OR SUCH OTHER FORM AS IS REQUIRED BY THE APPLICABLE EXISTING LEASE
(THE “ESTOPPEL CERTIFICATES”) NOT LESS THAN TWO (2) DAYS BEFORE THE CLOSING DATE
(THE “ESTOPPEL DELIVERY DEADLINE”).  IF SELLER IS UNABLE TO TIMELY DELIVERY TO
BUYER THE ESTOPPEL CERTIFICATES ON OR BEFORE THE CLOSING DATE, SELLER MAY, BUT
SHALL NOT BE OBLIGATED TO: (A) PROVIDE AN ESTOPPEL CERTIFICATE SIGNED BY SELLER
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT “E” OR SUCH OTHER FORM AS
MAY BE ALLOWED UNDER THE APPLICABLE EXISTING LEASE (“SELLER ESTOPPEL”) IN LIEU
OF THAT TO BE PROVIDED BY A PARTICULAR TENANT; PROVIDED, HOWEVER, THAT ANY
REPRESENATIONS AND WARRANTIES CONTAINED IN SELLER ESTOPPELS WOULD BE SUBJECT TO
THE SAME RESTRICTIONS, QUALIFICATIONS, AND LIMITATIONS APPLICABLE TO SIMILAR
REPRESENTATIONS AND WARRANTIES IN SECTION 6.4 OF THIS AGREEMENT.  IF AT ANY TIME
SELLER OBTAINS AND DELIVERS TO PURCHASER ANY ESTOPPEL CERTIFICATE FROM A TENANT
FOR WHICH SELLER PROVIDED A SELLER ESTOPPEL, ANY RELATED SELLER ESTOPPEL SHALL
BE OF NO FURTHER FORCE OR EFFECT.  IF SELLER IS UNABLE, DESPITE ITS GOOD FAITH
EFFORTS, TO DELIVER THE ESTOPPEL CERTIFICATES, SELLER SHALL NOT BE IN DEFAULT,
BUT PURCHASER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO TERMINATE THIS
AGREEMENT BY GIVING NOTICE TO SELLER WITHIN TWO (2) DAYS AFTER THE ESTOPPEL
DELIVERY DEADLINE, IN WHICH EVENT THIS AGREEMENT SHALL TERMINATE AND THE DEPOSIT
AND ALL ACCRUED INTEREST THEREON SHALL BE RETURNED TO PURCHASER AND NO PARTY
SHALL HAVE ANY FURTHER LIABILITY UNDER THIS AGREEMENT.


 


10.3       OPERATION AND MAINTENANCE OF PROPERTY.  DURING THE PENDENCY OF THIS
AGREEMENT,, SELLER SHALL OPERATE AND MANAGE THE PROPERTY IN SUBSTANTIALLY IN THE
SAME MANNER AS IT DID BEFORE THE DATE OF AGREEMENT AND SELLER WILL PERFORM ITS
MATERIAL OBLIGATIONS UNDER THE LEASES, SERVICE CONTRACTS, AND OTHER AGREEMENTS
THAT MAY AFFECT THE PROPERTY.


 


10.4       DELIVERY OF DUE DILIGENCE MATERIALS BY SELLER.  NOT LATER THAN FIVE
(5) DAYS AFTER THE DATE OF AGREEMENT, SELLER SHALL DELIVER OR MAKE AVAILABLE TO
BUYER TO THE EXTENT IN SELLER’S POSSESSION: (I) COPIES OF ALL AGREEMENTS,
CONTRACTS (INCLUDING, WITHOUT LIMITATION, CONSTRUCTION CONTRACTS), WARRANTIES,
PERMITS, APPROVALS, PLANS, SPECIFICATIONS, CERTIFICATES, SURVEYS, BOUNDARY
SURVEYS, SITE PLANS, ENVIRONMENTAL REPORTS (INCLUDING, WITHOUT LIMITATION, ANY
SOILS AND HAZARDOUS MATERIALS REPORTS), IMPROVEMENT PLANS, UTILITY PLANS,
BUILDING PLANS, BUILDING PERMITS, AND CERTIFICATES OF OCCUPANCY; (II) COPIES OF
THE EXISTING LEASES AND ALL AMENDMENTS THERETO AND A COPY OF THE RENT ROLL;
(III) THE DISCLOSURE STATEMENT (DEFINED BELOW); (IV) A LIST OF ALL
SERVICE,MAINTENANCE AND OTHER CONTRACTS AFFECTING THE PROPERTY (THE “SERVICE
CONTRACTS”) ALONG WITH COMPLETE AND ACCURATE COPIES OF THE SERVICE CONTRACTS;
AND (V) COPIES OF OPERATING STATEMENTS, BUDGETS, AND PROPERTY TAX BILLS FOR 2007
AND YEAR-TO-DATE 2008 (COLLECTIVELY, “DUE DILIGENCE MATERIALS”).  SELLER SHALL
FULLY COOPERATE, AT NO COST OR EXPENSE TO BUYER AND SUBJECT TO SELLER’S

 

10

--------------------------------------------------------------------------------


 

consent rights in this Agreement, with the performance by Buyer of the due
diligence contemplated under Article 8 above.


 


10.5       NEW SERVICE CONTRACTS; NEW LEASES.  DURING THE PENDENCY OF THIS
AGREEMENT, SELLER WILL NOT (I) ENTER INTO ANY SERVICE CONTRACT OR SIMILAR
OBLIGATION THAT WILL BE AN OBLIGATION AFFECTING THE PROPERTY SUBSEQUENT TO THE
CLOSE OF ESCROW, EXCEPT CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS THAT ARE TERMINABLE WITHOUT CAUSE UPON NO MORE THAN 30-DAYS’ NOTICE AND
WITHOUT PENALTY OR CANCELLATION FEE.  FOLLOWING THE CONTINGENCY DATE, SELLER
SHALL NOT ENTER INTO ANY NEW LEASE OR AMEND ANY EXISTING LEASE WITHOUT THE PRIOR
WRITTEN CONSENT OF BUYER.


 


10.6       NO ENCUMBRANCES OR TRANSFERS.  FOLLOWING THE CONTINGENCY DATE, SELLER
SHALL NOT KNOWINGLY PERMIT THE EXECUTION OR RECORDATION OF ANY AGREEMENT OR
INSTRUMENT WHEREBY THE PROPERTY, OR ANY INTEREST IN THE PROPERTY, WILL BE
ALIENATED, LIENED, ENCUMBERED OR OTHERWISE TRANSFERRED.


 


10.7       NATURAL HAZARD DISCLOSURE STATEMENT.  AS USED HEREIN, THE TERM
“NATURAL HAZARD AREA” SHALL MEAN THOSE AREAS IDENTIFIED AS NATURAL HAZARDS IN
THE NATURAL HAZARD DISCLOSURE ACT, CALIFORNIA GOVERNMENT CODE SECTIONS 8589.3,
8589.4, AND 51183.5, AND CALIFORNIA PUBLIC RESOURCES CODE SECTIONS 2621.9, 2694,
AND 4136, AND ANY SUCCESSOR STATUTES OR LAWS (THE “ACT”).  SELLER SHALL PROVIDE
BUYER WITH A NATURAL HAZARD DISCLOSURE STATEMENT (“DISCLOSURE STATEMENT”). 
BUYER ACKNOWLEDGES THAT SELLER HAS RETAINED THE SERVICES OF AN EXPERT (THE
“NATURAL HAZARD EXPERT”) TO EXAMINE THE MAPS AND OTHER INFORMATION MADE
AVAILABLE TO THE PUBLIC BY GOVERNMENT AGENCIES FOR THE PURPOSE OF ENABLING
SELLER TO FULFILL ITS DISCLOSURE OBLIGATIONS WITH RESPECT TO THE ACT AND TO
PREPARE A WRITTEN REPORT OF THE RESULT OF ITS EXAMINATION (THE “REPORT”).  BUYER
ACKNOWLEDGES THAT THE REPORT FULLY AND COMPLETELY DISCHARGES SELLER FROM ITS
DISCLOSURE OBLIGATIONS UNDER THE ACT, AND, FOR THE PURPOSE OF THIS AGREEMENT,
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1103.4 REGARDING THE
NON-LIABILITY OF SELLER FOR ERRORS OR OMISSION NOT WITHIN ITS PERSONAL KNOWLEDGE
SHALL BE DEEMED TO APPLY AND THE NATURAL HAZARD EXPERT SHALL BE DEEMED TO BE AN
EXPERT DEALING WITHIN THE SCOPE OF ITS EXPERTISE WITH RESPECT TO THE EXAMINATION
AND REPORT.  BUYER ACKNOWLEDGES AND AGREES THAT NOTHING CONTAINED IN THE
DISCLOSURE STATEMENT SHALL RELEASE BUYER FROM ITS OBLIGATION TO FULLY
INVESTIGATE THE CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION,
WHETHER THE PROPERTY IS LOCATED IN ANY NATURAL HAZARD AREA.  BUYER FURTHER
ACKNOWLEDGES AND AGREES THAT THE MATTERS SET FORTH IN THE DISCLOSURE STATEMENT
OR REPORT MAY CHANGE ON OR PRIOR TO THE CLOSING DATE AND THAT SELLER HAS NO
OBLIGATION TO UPDATE, MODIFY, OR SUPPLEMENT THE DISCLOSURE STATEMENT OR REPORT. 
BUYER SHALL BE SOLELY RESPONSIBLE FOR PREPARING AND DELIVERING ITS OWN NATURAL
HAZARD DISCLOSURE STATEMENT TO SUBSEQUENT PROSPECTIVE BUYERS OF THE PROPERTY. 
THE PROVISIONS OF THIS SECTION 10.7 SHALL SURVIVE THE CLOSE OF ESCROW.


 


11.           CLOSING.


 


11.1       SELLER DELIVERIES.  AT LEAST ONE (1) BUSINESS DAY PRIOR TO THE
CLOSING DATE, SELLER SHALL DELIVER (OR CAUSED TO BE DELIVERED) TO ESCROW HOLDER
THE FOLLOWING DOCUMENTS, EXECUTED AND ACKNOWLEDGED WHERE APPROPRIATE, AND  SUCH
OTHER ITEMS AS FOLLOWS:


 


11.1(A)     ONE (1) ORIGINAL GRANT DEED (“DEED”), EXECUTED BY SELLER, CONVEYING
THE PROPERTY TO BUYER IN THE FORM ATTACHED HERETO AS EXHIBIT “B.”

 

11

--------------------------------------------------------------------------------


 


11.1(B)        TWO (2) ORIGINAL ASSIGNMENT AND ASSUMPTION OF THE EXISTING LEASES
(“ASSIGNMENT OF LEASES”), EXECUTED BY SELLER, AS ASSIGNOR, IN FORM ATTACHED
HERETO AS EXHIBIT “C”.


 


11.1(C)        ONE (1) ORIGINAL BILL OF SALE AND ASSIGNMENT AGREEMENT (“BILL OF
SALE”) IN THE FORM ATTACHED HERETO AS EXHIBIT “D”.


 


11.1(D)        TWO (2) ORIGINAL ASSIGNMENT AND ASSUMPTION OF THE APPROVED
SERVICE CONTRACTS AND THE INTANGIBLE PROPERTY (“ASSIGNMENT OF CONTRACTS AND
INTANGIBLE PROPERTY), EXECUTED BY SELLER, AS ASSIGNOR, IN THE FORM ATTACHED
HERETO AS EXHIBIT “F”.


 


11.1(E)        ONE (1) ORIGINAL CERTIFICATE OF “NON-FOREIGN” STATUS SIGNED BY
SELLER AND A CALIFORNIA FORM 593-C, BOTH DULY EXECUTED BY SELLER.


 


11.1(F)         SUCH ADDITIONAL DOCUMENTS MAY BE REASONABLY REQUIRED BY ESCROW
HOLDER IN ORDER TO CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT
(PROVIDED THE SAME DO NOT INCREASE IN ANY MATERIAL RESPECT THE COSTS TO, OR
LIABILITY OR OBLIGATIONS OF SELLER IN A MANNER NOT OTHERWISE PROVIDED FOR
HEREIN, OR REDUCE BUYER’S OBLIGATIONS OR LIABILITY HEREUNDER).


 


11.2         BUYER DELIVERIES.  AT LEAST ONE (1) BUSINESS DAY PRIOR TO THE
CLOSING DATE, BUYER SHALL DELIVER TO ESCROW HOLDER (I) IMMEDIATELY AVAILABLE
FUNDS IN THE AMOUNT DESCRIBED IN SECTION 4.2(C) ABOVE; (II) TWO (2) ORIGINALS OF
THE ASSIGNMENT OF LEASES EXECUTED BY BUYER; (III) TWO (2) ORIGINALS OF THE
ASSIGNMENT OF CONTRACTS AND INTANGIBLE PROPERTY EXECUTED BY BUYER; (IV) A
PRELIMINARY CHANGE OF OWNERSHIP REPORT AS REQUIRED BY APPLICABLE LAW, EXECUTED
BY BUYER, AND (V) SUCH ADDITIONAL DOCUMENTS MAY BE REASONABLY REQUIRED BY ESCROW
HOLDER IN ORDER TO CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT
(PROVIDED THE SAME DO NOT INCREASE IN ANY MATERIAL RESPECT THE COSTS TO, OR
LIABILITY OR OBLIGATIONS OF BUYER IN A MANNER NOT OTHERWISE PROVIDED FOR HEREIN,
OR REDUCE SELLER’S OBLIGATIONS OR LIABILITY HEREUNDER).


 


11.3         PRORATIONS.  RENT PAYABLE BY TENANTS UNDER THE EXISTING LEASES AND
BY BUYER UNDER THE ZENITH LEASE AND ALL OTHER REVENUES AND INCOME, AND ALL ITEMS
OF COSTS AND EXPENSES WITH RESPECT TO THE PROPERTY SHALL BE PRORATED AS OF THE
END OF THE DAY BEFORE THE CLOSING DATE.  THE CLOSING DATE SHALL BE COUNTED AS AN
INCOME AND EXPENSE DAY OF BUYER.


 


11.3(A)        TAXES AND ASSESSMENTS.  GENERAL REAL ESTATE TAXES AND ASSESSMENTS
IMPOSED BY GOVERNMENTAL AUTHORITY AND ANY ASSESSMENTS IMPOSED BY PRIVATE
COVENANT CONSTITUTING A LIEN OR CHARGE ON THE PROPERTY FOR THE THEN CURRENT
CALENDAR YEAR OR OTHER CURRENT TAX PERIOD (COLLECTIVELY, “TAXES”) NOT YET DUE
AND PAYABLE SHALL BE PRORATED.  IF THE CLOSE OF ESCROW OCCURS PRIOR TO THE
RECEIPT BY SELLER OF THE TAX BILL FOR THE CALENDAR YEAR OR OTHER APPLICABLE TAX
PERIOD IN WHICH THE CLOSE OF ESCROW OCCURS, BUYER AND SELLER SHALL PRORATE TAXES
FOR SUCH CALENDAR YEAR OR OTHER APPLICABLE TAX PERIOD BASED UPON THE MOST RECENT
ASCERTAINABLE ASSESSED VALUES AND TAX RATES.  ANY REFUND OR REBATE OF TAXES
RESULTING FROM A TAX PROTEST, CHALLENGE OR APPEAL FILED BY SELLER (AN “APPEAL”)
FOR A TAX YEAR ENDING PRIOR TO THE CLOSING DATE SHALL BELONG TO SELLER, WHETHER
RECEIVED BEFORE OR AFTER CLOSE OF ESCROW, AND SELLER SHALL HAVE THE SOLE
AUTHORITY TO PROSECUTE SUCH APPEALS.  ANY REFUND OR REBATE OF TAXES, LESS COSTS
INCURRED IN CONNECTION THEREWITH, RESULTING FROM AN APPEAL FOR THE TAX YEAR IN
WHICH THE CLOSING DATE OCCURS SHALL BE PRORATED BETWEEN THE PARTIES IN THE SAME
MANNER AS PRESCRIBED ABOVE, WHETHER RECEIVED

 

12

--------------------------------------------------------------------------------


 


BEFORE OR AFTER CLOSE OF ESCROW, AND SELLER SHALL HAVE THE SOLE AUTHORITY TO
PROSECUTE ANY SUCH APPEAL PRIOR TO THE CLOSING DATE AND AFTER THE CLOSING DATE
SELLER AND BUYER SHALL MUTUALLY COOPERATE IN THE PROSECUTION OF ANY SUCH APPEAL.


 


11.3(B)        COLLECTED RENT.  ALL COLLECTED RENT AND OTHER COLLECTED INCOME
UNDER THE EXISTING LEASES AND COLLECTED AND UNCOLLECTED RENT UNDER THE ZENITH
LEASE (AND ANY APPLICABLE STATE OR LOCAL TAX ON RENT) IN EFFECT ON THE CLOSING
DATE SHALL BE PRORATED.  SELLER SHALL BE CHARGED WITH ANY RENT AND OTHER INCOME
COLLECTED BY SELLER BEFORE CLOSE OF ESCROW BUT APPLICABLE TO ANY PERIOD OF TIME
AFTER CLOSE OF ESCROW.  UNCOLLECTED RENT, OTHER THAN WITH RESPECT TO THE ZENITH
LEASE, AND OTHER INCOME SHALL NOT BE PRORATED.  BUYER SHALL APPLY RENT AND OTHER
INCOME FROM TENANTS THAT ARE COLLECTED AFTER THE CLOSE OF ESCROW FIRST TO THE
OBLIGATIONS THEN OWING TO BUYER FOR ITS PERIOD OF OWNERSHIP AND TO COSTS OF
COLLECTION, REMITTING THE BALANCE, IF ANY, TO SELLER.  ANY PREPAID RENTS FOR THE
PERIOD FOLLOWING THE CLOSING DATE SHALL BE CREDITED BY SELLER TO BUYER AT CLOSE
OF ESCROW.  BUYER WILL MAKE REASONABLE EFFORTS, WITHOUT SUIT, TO COLLECT ANY
RENTS APPLICABLE TO THE PERIOD BEFORE CLOSE OF ESCROW.  SELLER MAY PURSUE
COLLECTION AS TO ANY RENT NOT COLLECTED BY BUYER WITHIN 6 MONTHS FOLLOWING THE
CLOSING DATE PROVIDED THAT SELLER SHALL HAVE NO RIGHT TO TERMINATE ANY LEASE OR
ANY TENANT’S OCCUPANCY UNDER ANY LEASE IN CONNECTION THEREWITH.  ALL AMOUNTS
COLLECTED BY SELLER ON ACCOUNT OF COMMON AREA MAINTENANCE, TAXES AND INSURANCE
CHARGES AND EXPENSES IN EXCESS OF THE ACTUAL OPERATING EXPENSES INCURRED BY
SELLER THROUGH THE CLOSING DATE SHALL BE PAID TO BUYER AT CLOSE OF ESCROW.  IF
ALL AMOUNTS COLLECTED BY SELLER ON ACCOUNT OF COMMON AREA MAINTENANCE, TAXES AND
INSURANCE CHARGES AND EXPENSES ARE LESS THAN THE ACTUAL OPERATING EXPENSES
INCURRED BY SELLER THROUGH THE CLOSING DATE, THEN THE AMOUNT OF SUCH DEFICIENCY
SHALL BE PAID TO SELLER AT CLOSE OF ESCROW.


 


11.3(C)        UTILITIES.  UTILITIES, INCLUDING WATER, SEWER, ELECTRIC, AND GAS,
BASED UPON THE LAST READING OF METERS PRIOR TO THE CLOSE OF ESCROW SHALL BE
PRORATED.  SELLER SHALL ENDEAVOR TO OBTAIN METER READINGS ON THE DAY BEFORE THE
CLOSING DATE, AND IF SUCH READINGS ARE OBTAINED, THERE SHALL BE NO PRORATION OF
SUCH ITEMS.  SELLER SHALL PAY AT CLOSE OF ESCROW THE BILLS THEREFOR FOR THE
PERIOD TO THE DAY PRECEDING THE CLOSE OF ESCROW, AND BUYER SHALL PAY THE BILLS
THEREFOR FOR THE PERIOD SUBSEQUENT THERETO.  IF THE UTILITY COMPANY WILL NOT
ISSUE SEPARATE BILLS, BUYER WILL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE FOR
SELLER’S PORTION AND WILL PAY THE ENTIRE BILL PRIOR TO DELINQUENCY AFTER CLOSE
OF ESCROW.  IF SELLER HAS PAID ANY UTILITIES NO MORE THAN THIRTY (30) DAYS IN
ADVANCE IN THE ORDINARY COURSE OF BUSINESS, THEN BUYER SHALL BE CHARGED ITS
PORTION OF SUCH PAYMENT AT CLOSE OF ESCROW.  RECOVERIES FROM THE REIMBURSEMENT
OF UTILITY EXPENSES COLLECTED BY BUYER OR SELLER (OR A THIRD PARTY SERVICE
PROVIDER) SHALL BE PRORATED BASED UPON, AND SHALL RELATE BACK TO, THE MONTHS IN
WHICH THE BILLED EXPENSES WERE INCURRED.


 


11.3(D)        FEES AND CHARGES UNDER SERVICE CONTRACTS, LICENSES AND PERMITS. 
FEES AND CHARGES UNDER SUCH OF THE SERVICE CONTRACTS, LICENSES AND PERMITS AS
ARE BEING ASSIGNED TO AND ASSUMED BY BUYER AT THE CLOSE OF ESCROW, ON THE BASIS
OF THE PERIODS TO WHICH SUCH SERVICE CONTRACTS, LICENSES AND PERMITS RELATE
SHALL BE PRORATED.


 


11.3(E)        FINAL ADJUSTMENT AFTER CLOSING.  IF FINAL PRORATIONS CANNOT BE
MADE AT CLOSE OF ESCROW FOR ANY ITEM BEING PRORATED UNDER SECTION 11.3,
INCLUDING TAXES, THEN BUYER AND SELLER AGREE TO ALLOCATE SUCH ITEMS ON A FAIR
AND EQUITABLE BASIS AS SOON AS INVOICES OR BILLS ARE AVAILABLE, WITH FINAL
ADJUSTMENT TO BE MADE AS SOON AS REASONABLY POSSIBLE AFTER THE CLOSE OF ESCROW,
TO THE EFFECT THAT INCOME AND EXPENSES ARE RECEIVED AND PAID BY THE PARTIES ON
AN ACCRUAL

 

13

--------------------------------------------------------------------------------


 


BASIS WITH RESPECT TO THEIR PERIOD OF OWNERSHIP.  PAYMENTS IN CONNECTION WITH
THE FINAL ADJUSTMENT SHALL BE DUE WITHIN THIRTY (30) DAYS OF WRITTEN NOTICE. 
SELLER SHALL HAVE REASONABLE ACCESS TO, AND THE RIGHT TO INSPECT AND AUDIT,
BUYER’S BOOKS TO CONFIRM THE FINAL PRORATIONS.


 


11.4         CLOSING COSTS.  EACH PARTY SHALL PAY ALL ATTORNEYS’ FEES,
ACCOUNTING FEES, AND OTHER EXPENSES INCURRED BY IT IN CONNECTION WITH THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT.  SELLER SHALL PAY (I) ONE-HALF (½)
OF ALL ESCROW FEES, (II) THE PREMIUM FOR THE STANDARD COVERAGE PORTION OF THE
TITLE POLICY AND (III) ALL STATE AND COUNTY DOCUMENTARY TRANSFER TAXES AND
FEES.  BUYER SHALL PAY (I) ONE-HALF (½) OF ALL ESCROW FEES, (II) THE INCREMENTAL
PREMIUM FOR THE EXTENDED COVERAGE PORTION OF THE TITLE POLICY AND THE COST OF
ANY ENDORSEMENTS TO THE TITLE POLICY, AND (III) ALL CITY DOCUMENTARY TRANSFER
TAXES AND FEES.  SUBJECT TO SECTION 11.6 BELOW, ALL OTHER CLOSING COSTS SHALL BE
APPORTIONED IN THE MANNER CUSTOMARY IN THE COUNTY WHERE THE PROPERTY IS
LOCATED.  NOTWITHSTANDING THE FOREGOING SENTENCE, IN THE EVENT OF A DEFAULT BY
SELLER OR BUYER HEREUNDER, ALL CANCELLATION FEES AND OTHER ESCROW CHARGES SHALL
BE BORNE BY THE DEFAULTING PARTY.


 


11.5         ESTIMATED CLOSING STATEMENT.  ESCROW HOLDER SHALL PROVIDE AN
ESTIMATED CLOSING STATEMENT FOR THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT
TO SELLER AND BUYER AT LEAST FIVE (5) BUSINESS DAYS BEFORE THE CLOSING DATE.  AT
LEAST ONE BUSINESS DAY PRIOR TO THE CLOSING DATE, ESCROW, SELLER AND BUYER SHALL
DEPOSIT WITH THE ESCROW HOLDER EXECUTED CLOSING STATEMENTS CONSISTENT WITH THIS
AGREEMENT IN THE FORM REQUIRED BY THE ESCROW HOLDER.


 


11.6         ESCROW HOLDER INSTRUCTIONS.  ON THE CLOSE OF ESCROW, SUBJECT TO
ESCROW HOLDER HAVING RECEIVED THE DOCUMENTS AND MONIES REQUIRED TO BE DEPOSITED
INTO ESCROW PURSUANT TO THIS AGREEMENT, ESCROW SHALL DO EACH OF THE FOLLOWING:


 


11.6(A)        DULY RECORD THE DEED IN THE OFFICIAL RECORDS OF THE COUNTY IN
WHICH THE PROPERTY IS LOCATED, AND ARRANGE FOR THE DELIVERY TO THE PARTIES OF
CONFORMED COPIES THEREOF AS SOON AS AVAILABLE.


 


11.6(B)        DELIVER TO BUYER (I) AN ALTA EXTENDED COVERAGE OWNER’S POLICY OF
TITLE INSURANCE (“TITLE POLICY”) ISSUED BY TITLE COMPANY INSURING FEE SIMPLE
TITLE TO THE PROPERTY VESTED IN BUYER, WITH A LIABILITY LIMIT IN THE AMOUNT OF
THE PURCHASE PRICE, AND SUBJECT ONLY TO THE PERMITTED EXCEPTIONS; (II) AN
ORIGINAL COUNTERPART OF THE ASSIGNMENT OF LEASES EXECUTED BY SELLER; AND
(III) AN ORIGINAL OF THE BILL OF SALE EXECUTED BY SELLER.


 


11.6(C)        DELIVER TO SELLER THE PURCHASE PRICE AND AN ORIGINAL COUNTERPART
OF THE ASSIGNMENT OF LEASES.


 


12.           CONDITIONS PRECEDENT.


 


12.1         TO BUYER’S OBLIGATIONS.  THE OBLIGATION OF BUYER TO COMPLETE THE
PURCHASE OF THE PROPERTY AND TO CLOSE UNDER THIS AGREEMENT IS SUBJECT TO THE
SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS:

 

14

--------------------------------------------------------------------------------


 


12.1(A)        SELLER SHALL HAVE PERFORMED OR COMPLIED WITH ALL AGREEMENTS,
COVENANTS AND CONDITIONS CONTAINED IN THIS AGREEMENT TO BE PERFORMED OR COMPLIED
WITH BY SELLER PRIOR TO OR AT THE TIME OF THE CLOSE OF ESCROW.


 


12.1(B)        THE REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH IN THIS
AGREEMENT SHALL REMAIN TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF
THE CLOSING DATE;


 


12.1(C)        THERE SHALL EXIST NO ACTIONS, SUITS, ARBITRATIONS, CLAIMS,
ATTACHMENTS, PROCEEDINGS, ASSIGNMENTS FOR THE BENEFIT OF CREDITORS, INSOLVENCY,
BANKRUPTCY, REORGANIZATION OR OTHER PROCEEDINGS, PENDING OR THREATENED AGAINST
SELLER THAT WOULD MATERIALLY AND ADVERSELY AFFECT SELLER’S ABILITY TO PERFORM
ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


12.1(D)        BUYER’S RECEIPT OF WRITTEN CONFIRMATION FROM THE TITLE COMPANY
THAT THE TITLE COMPANY SHALL UPON THE CLOSE OF ESCROW BE IRREVOCABLY COMMITTED
TO ISSUE THE TITLE POLICY WITH NO EXCEPTIONS OTHER THAN THE PERMITTED
EXCEPTIONS.


 


12.1(E)        SO LONG AS BUYER IS NOT IN DEFAULT HEREUNDER, IF ANY OF SUCH
CONDITIONS IS NOT SATISFIED (OR WAIVED BY BUYER IN WRITING), THEN, WITHOUT
LIMITING ANY OTHER RIGHTS OR REMEDIES BUYER MAY HAVE IN CONNECTION THEREWITH,
BUYER SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT BY NOTIFYING SELLER OF
THE SAME IN WRITING, OR ELECT TO CLOSE, NOTWITHSTANDING THE NON-SATISFACTION OF
SUCH CONDITION, IN WHICH EVENT BUYER SHALL BE DEEMED TO HAVE WAIVED ANY SUCH
CONDITION.  IF BUYER ELECTS TO CLOSE, NOTWITHSTANDING THE NONSATISFACTION OF
SUCH CONDITION, THERE SHALL BE NO LIABILITY ON THE PART OF SELLER FOR
NONSATISFACTION OF SUCH CONDITION OR FOR BREACHES OF REPRESENTATIONS AND
WARRANTIES OF WHICH BUYER HAD KNOWLEDGE AS OF THE CLOSE OF ESCROW.  IF BUYER
EXERCISES SUCH TERMINATION RIGHT, THEN, WITHOUT LIMITING ANY OTHER RIGHTS OR
REMEDIES OF BUYER, ESCROW HOLDER SHALL PROMPTLY RETURN THE DEPOSIT TO BUYER.


 


12.2         TO SELLER’S OBLIGATIONS.  THE OBLIGATION OF SELLER TO COMPLETE THE
SALE OF THE PROPERTY AND TO CLOSE UNDER THIS AGREEMENT IS SUBJECT TO THE
SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS:


 


12.2(A)        BUYER SHALL HAVE DELIVERED INTO ESCROW THE PURCHASE PRICE IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 4.2 ABOVE.


 


12.2(B)        BUYER SHALL HAVE PERFORMED AND COMPLIED WITH ALL AGREEMENTS,
COVENANTS AND CONDITIONS CONTAINED IN THIS AGREEMENT TO BE PERFORMED OR COMPLIED
WITH BY BUYER PRIOR TO OR AT THE TIME OF THE CLOSE OF ESCROW.


 


12.2(C)        THE REPRESENTATIONS AND WARRANTIES OF BUYER SET FORTH IN THIS
AGREEMENT SHALL REMAIN TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF
THE CLOSING DATE.


 

There shall exist no actions, suits, arbitrations, claims, attachments,
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other proceedings, pending or threatened against either party
that would materially and adversely affect Buyer’s ability to perform its
obligations under this Agreement. If any of such conditions is not satisfied (or
waived by Seller in writing), then, without limiting any other rights or
remedies Seller may have in connection therewith, Seller shall have the right to
terminate this Agreement by notifying Buyer of the same in writing, or elect to
close, notwithstanding the non-satisfaction of such

 

15

--------------------------------------------------------------------------------


 

condition, in which event Seller shall be deemed to have waived any such
condition.  If Seller elects to close, notwithstanding the nonsatisfaction of
such condition, there shall be no liability on the part of Buyer for
nonsatisfaction of such condition or for breaches of representations and
warranties of which Seller had knowledge as of the Close of Escrow.  If Seller
exercises such termination right, then Escrow Holder shall promptly return the
Deposit to Buyer, unless the provisions of Article 14 apply in which case Escrow
Holder shall promptly deliver the Deposit to Seller.

 


13.           CASUALTY; CONDEMNATION.


 


13.1         IN THE EVENT OF THE OCCURRENCE OF ANY OF THE FOLLOWING PRIOR TO THE
CLOSE OF ESCROW:  (I) THE COMMENCEMENT OF ANY EMINENT DOMAIN OR CONDEMNATION
PROCEEDINGS WITH RESPECT TO ANY PORTION OF THE PROPERTY THAT WOULD REDUCE THE
VALUE OF THE PROPERTY BY MORE THAN TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000), OR (II) ANY CASUALTY WHICH SHALL COST IN EXCESS OF TWO HUNDRED FIFTY
THOUSAND DOLLARS ($250,000) TO REPAIR, BUYER SHALL HAVE THE RIGHT TO TERMINATE
THIS AGREEMENT UNTIL THE EARLIER OF TEN (10) DAYS AFTER THE DATE BUYER RECEIVES
WRITTEN NOTICE OF SUCH DAMAGE, TAKING OR CONDEMNATION, OR THE CLOSING DATE.  IF
BUYER ELECTS TO TERMINATE THIS AGREEMENT, ESCROW HOLDER SHALL PROMPTLY RETURN
THE DEPOSIT (INCLUDED ALL INTEREST ACCRUED THEREON) TO BUYER AND BOTH PARTIES
SHALL BE RELIEVED OF ANY FURTHER OBLIGATIONS HEREUNDER.


 


13.2         IN THE EVENT OF THE OCCURRENCE OF ANY CASUALTY TO THE PROPERTY
PRIOR TO THE CLOSE OF ESCROW WHICH SHALL COST TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000) OR LESS TO REPAIR OR IF BUYER DOES NOT TERMINATE THIS AGREEMENT
PURSUANT TO SECTION 13.1, THE OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
UNAFFECTED AND THE PARTIES SHALL PROCEED TO CLOSE OF ESCROW.  IN SUCH CASE,
(I) SELLER SHALL DELIVER TO BUYER, AT THE CLOSE OF ESCROW, AN ASSIGNMENT OF ALL
OF SELLER’S RIGHT, TITLE AND INTEREST IN AND TO ALL INSURANCE PROCEEDS AND
AWARDS APPLICABLE THERETO; AND (II) WITH RESPECT TO UNINSURED LOSSES, BUYER
SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE IN AN AMOUNT EQUAL TO THE
REASONABLE COST TO REPAIR THE INTEREST TAKEN BY EMINENT DOMAIN OR THE DAMAGE OR
DESTRUCTION CAUSED BY CASUALTY, NOT TO EXCEED FIFTY THOUSAND DOLLARS ($50,000).


 


13.3         SELLER AND BUYER EACH EXPRESSLY WAIVE THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTION 1662 AND HEREBY AGREE THAT THE PROVISIONS OF THIS SECTION 13
SHALL GOVERN THE PARTIES’ OBLIGATIONS IN THE EVENT OF ANY DAMAGE OR DESTRUCTION
TO THE PROPERTY OR THE TAKING OF ALL OR ANY PART OF THE PROPERTY, AS APPLICABLE.


 


14.           LIQUIDATED DAMAGES.  IF ALL OF THE CONDITIONS TO BUYER’S
OBLIGATION TO PURCHASE THE PROPERTY HAVE BEEN SATISFIED OR WAIVED IN WRITING BY
BUYER AND IF BUYER SHOULD FAIL TO CONSUMMATE THIS TRANSACTION FOR ANY REASON
OTHER THAN SELLER’S DEFAULT, FAILURE OF A CONDITION TO BUYER’S OBLIGATION TO
CLOSE, OR THE EXERCISE BY BUYER OF AN EXPRESS RIGHT OF TERMINATION GRANTED
HEREIN, SELLER’S SOLE REMEDY IN SUCH EVENT SHALL BE TO TERMINATE THIS AGREEMENT
AND TO RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES, SELLER WAIVING ALL OTHER RIGHTS
OR REMEDIES IN THE EVENT OF SUCH DEFAULT BY BUYER.  THE PARTIES ACKNOWLEDGE THAT
SELLER’S ACTUAL DAMAGES IN THE EVENT OF A DEFAULT BY BUYER UNDER THIS AGREEMENT
WILL BE DIFFICULT TO ASCERTAIN, AND THAT SUCH LIQUIDATED DAMAGES REPRESENT THE
PARTIES’

 

16

--------------------------------------------------------------------------------


 


BEST ESTIMATE OF SUCH DAMAGES.  SUCH RETENTION OF THE DEPOSIT BY SELLER IS
INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO SECTIONS 1671,
1676 AND 1677 OF THE CALIFORNIA CIVIL CODE, AND SHALL NOT BE DEEMED TO
CONSTITUTE A FORFEITURE OR PENALTY WITHIN THE MEANING OF SECTION 3275 OR
SECTION 3369 OF THE CALIFORNIA CIVIL CODE OR ANY SIMILAR PROVISION.


 

“SELLER”

 

“BUYER”

JPM

 

MEJ                                                 JDM

 


15.           NOTICES.


 

Any notice, request, demand or other communication which is required or may be
given under or in connection with this Agreement shall be in writing and shall
be deemed to have been duly given if mailed by certified or registered mail,
return receipt requested, by personal delivery by overnight delivery service
(e.g. Federal Express), or by fax addressed as follows:

 

(a)

 

If to Seller:

GRE Warner Califa LLC
2450 Mission Street, Suite 100
San Marino, CA 91108
Attn: James C. Ewing
Fax No. (626) 441-9102

 

 

 

 

 

 

and to:

Guggenheim Plus Leveraged LLC
c/o Guggenheim Real Estate LLC
Four Copley Place
Boston, Massachusetts 02116
Attn: Joe Marconi
Fax Number: 617-536-5455

 

 

 

 

 

 

with a copy to:

Kennerly, Lamishaw & Rossi LLP
707 Wilshire Blvd., Suite 1400
Los Angeles, CA 90017
Attn: Howard Parelskin, Esq.
Fax No. (213) 596-5791

 

 

 

 

(b)

 

If to Buyer:

Zenith Insurance Company
21255 Califa Street
Woodland Hills, CA 91367-5021
Attn: Michael Jansen, Executive Vice President &
General Counsel
Fax No. (818) 713-1000

 

17

--------------------------------------------------------------------------------


 

 

 

with a copy to:

Greenberg Glusker Fields
 Claman & Machtinger LLP
1900 Avenue of the Stars, Suite 2100
Los Angeles, CA 90067
Attn:  Stephen Claman, Esq.
Fax No.:  (310) 201-2374

 

or to such other address as such party shall have specified in writing to the
other parties.  Such notice, request, demand or other communication shall be
deemed given when served personally, three (3) days after the date of deposit
thereof in the United States Mail in the manner set forth above, upon actual
delivery if delivered by overnight delivery service or upon attempted delivery
if delivery is attempted on a business day, or upon the date of fax transmission
as indicated on a fax confirmation page if given by fax.  Any notice, demand or
document not personally delivered, given by registered or certified mail, given
by overnight delivery service or given by fax transmission as aforesaid shall be
deemed to be given, delivered or made upon receipt by the party to whom the same
is to be given or delivered.  Notices given by counsel to the Buyer shall be
deemed given by Buyer, notices given by counsel to the Seller shall be deemed
given by Seller, and notices given to a party’s counsel shall be deemed given to
the party.

 


16.           MISCELLANEOUS.


 


16.1         INDEMNIFICATION.


 


16.1(A)        BUYER HEREBY AGREES TO PROTECT, INDEMNIFY, DEFEND AND HOLD
HARMLESS SELLER, SELLER’S AFFILIATES, SELLER’S PARTNERS, OFFICERS, TENANTS,
AGENTS, CONTRACTORS AND EMPLOYEES, AND EACH OF THEIR SUCCESSORS AND ASSIGNS AND
THE PROPERTY FROM AND AGAINST ANY AND ALL CLAIMS, COSTS, DAMAGES, LIABILITIES
AND EXPENSES WHATSOEVER (INCLUDING WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES) (COLLECTIVELY, “CLAIMS”) RESULTING FROM BUYER’S ENTRY UPON THE PROPERTY
AND MAKING OF ANY TESTS OR STUDIES WITH RESPECT TO THE PROPERTY, INCLUDING ANY
AND ALL MECHANICS LIEN CLAIMS; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL BUYER
HAVE ANY OBLIGATIONS UNDER THIS SECTION 16.1(A) WITH RESPECT TO CLAIMS RESULTING
FROM BUYER’S DISCOVERY OF ANY PRE-EXISTING CONDITIONS.


 


16.1(B)        THE OBLIGATIONS SET FORTH IN SECTION 16.1(A) SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
NOTHING IN SECTION 16.1(A) SHALL BE CONSTRUED TO (I) RESTRICT BUYER IN ITS
ORDINARY COURSE OF BUSINESS AS TENANT UNDER THE ZENITH LEASE FROM USING AND
ACCESSING THE PROPERTY IN ACCORDANCE WITH THE TERMS OF THE ZENITH LEASE OR
(II) AMEND, MODIFY OR ALTER THE ZENITH LEASE.


 


16.2         ATTORNEYS’ FEES.  IN THE EVENT OF ANY ACTION FOR BREACH OF OR TO
ENFORCE ANY PROVISION OR RIGHT UNDER THIS AGREEMENT, THE UNSUCCESSFUL PARTY IN
SUCH ACTION SHALL PAY TO THE SUCCESSFUL PARTY ALL COSTS AND EXPENSES INCLUDING,
BUT NOT LIMITED TO, REASONABLE ATTORNEYS’ FEES INCURRED BY THE SUCCESSFUL PARTY
IN CONNECTION WITH SUCH ACTION.  THE SUCCESSFUL PARTY SHALL BE THAT PARTY WHO,
IN LIGHT OF THE ISSUES LITIGATED AND THE COURT’S DECISION ON THOSE ISSUES, WAS
MORE

 

18

--------------------------------------------------------------------------------


 


SUCCESSFUL IN THE ACTION.  THE PARTY WHO WAS MORE SUCCESSFUL NEED NOT BE
DETERMINED TO BE THE PARTY WHO RECOVERS A JUDGMENT IN THE ACTION.


 


16.3         FURTHER ASSURANCES.  BUYER AND SELLER AGREE THAT AT ANY TIME, OR
FROM TIME TO TIME AFTER THE EXECUTION OF THIS AGREEMENT, AND WHETHER BEFORE OR
AFTER THE CLOSE OF ESCROW, THEY WILL, UPON REQUEST OF THE OTHER, EXECUTE AND
DELIVER SUCH OTHER DOCUMENTS AND DO SUCH FURTHER ACTS AND THINGS AS SUCH OTHER
PARTY MAY REASONABLY REQUEST IN ORDER TO FULLY EFFECT THE PURPOSE OF THIS
AGREEMENT.


 


16.4         ENTIRE AGREEMENT.  THIS AGREEMENT IS THE ENTIRE AGREEMENT BETWEEN
BUYER AND SELLER WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT AND
SUPERSEDES ALL PRIOR AGREEMENTS BETWEEN BUYER AND SELLER WITH RESPECT TO THE
SUBJECT MATTER OF THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT
SHALL NOT AMEND, MODIFY OR ALTER THE ZENITH LEASE.


 


16.5         MODIFICATIONS IN WRITING.  THIS AGREEMENT MAY NOT BE ALTERED,
AMENDED, CHANGED, TERMINATED OR MODIFIED IN ANY RESPECT OR PARTICULAR, UNLESS
THE SAME SHALL BE IN WRITING AND SIGNED BY THE PARTY TO BE CHARGED.


 


16.6         TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE OF THIS AGREEMENT.


 


16.7         SUCCESSORS AND ASSIGNS.  NEITHER PARTY MAY ASSIGN THIS AGREEMENT
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER, AND ANY SUCH PROHIBITED
ASSIGNMENT SHALL BE VOID.  NO ASSIGNMENT PERMITTED UNDER THIS AGREEMENT SHALL
RELIEVE THE ASSIGNING PARTY OF ANY LIABILITY HEREUNDER, WHETHER ARISING BEFORE
OR AFTER THE DATE OF SUCH ASSIGNMENT.   SUBJECT TO THE FOREGOING, THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE RESPECTIVE LEGAL
REPRESENTATIVES, SUCCESSORS, ASSIGNS, HEIRS, AND DEVISEES OF THE PARTIES.


 

At Close of Escrow, Buyer shall be permitted to assign the right to purchase the
Property to a Buyer Affiliate. For purposes of this Agreement, “Buyer’s
Affiliate” means (a) any entity that directly or indirectly controls, is
controlled by or is under common control with Buyer, or (b) any entity at least
a majority of whose economic interest is owned by Buyer; and the term “control”
means the power to direct the management of such entity through voting rights,
ownership or contractual obligations.

 


16.8         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN DUPLICATE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH, WHEN
TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


16.9         EXHIBITS.  ALL EXHIBITS ATTACHED HERETO ARE HEREBY INCORPORATED
HEREIN BY THIS REFERENCE.


 


17.           COOPERATION WITH EXCHANGE.  EITHER PARTY MAY CONSUMMATE THE
PURCHASE OR SALE (AS APPLICABLE) OF THE PROPERTY AS PART OF A SO-CALLED LIKE
KIND EXCHANGE (AN “EXCHANGE”) PURSUANT TO §1031 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), PROVIDED THAT:  (A) THE CLOSE OF ESCROW SHALL NOT
BE DELAYED OR AFFECTED BY REASON OF THE EXCHANGE NOR SHALL THE CONSUMMATION OR
ACCOMPLISHMENT OF AN EXCHANGE BE A CONDITION PRECEDENT OR CONDITION SUBSEQUENT
TO THE EXCHANGING PARTY’S OBLIGATIONS UNDER THIS AGREEMENT; (B) THE EXCHANGING
PARTY SHALL EFFECT ITS EXCHANGE THROUGH AN ASSIGNMENT OF THIS AGREEMENT, OR ITS
RIGHTS UNDER THIS

 

19

--------------------------------------------------------------------------------


 


AGREEMENT, TO A QUALIFIED INTERMEDIARY (C) NEITHER PARTY SHALL BE REQUIRED TO
TAKE AN ASSIGNMENT OF THE PURCHASE AGREEMENT FOR THE RELINQUISHED OR REPLACEMENT
PROPERTY OR BE REQUIRED TO ACQUIRE OR HOLD TITLE TO ANY REAL PROPERTY FOR
PURPOSES OF CONSUMMATING AN EXCHANGE DESIRED BY THE OTHER PARTY; AND (D) THE
EXCHANGING PARTY SHALL PAY ANY ADDITIONAL COSTS THAT WOULD NOT OTHERWISE HAVE
BEEN INCURRED BY THE NON-EXCHANGING PARTY HAD THE EXCHANGING PARTY NOT
CONSUMMATED THE TRANSACTION THROUGH AN EXCHANGE.  NEITHER PARTY SHALL BY THIS
AGREEMENT OR ACQUIESCENCE TO AN EXCHANGE DESIRED BY THE OTHER PARTY HAVE ITS
RIGHTS UNDER THIS AGREEMENT AFFECTED OR DIMINISHED IN ANY MANNER OR BE
RESPONSIBLE FOR COMPLIANCE WITH OR BE DEEMED TO HAVE WARRANTED TO THE EXCHANGING
PARTY THAT ITS EXCHANGE IN FACT COMPLIES WITH §1031 OF THE CODE.


 


18.           CONFIDENTIALITY.  EXCEPT AS OTHERWISE PROVIDED HEREIN, NEITHER
BUYER NOR SELLER SHALL MAKE ANY DISCLOSURE OR PUBLIC ANNOUNCEMENT OF ANY
INFORMATION RELATED TO THIS AGREEMENT, BEFORE OR FOR ONE (1) YEAR AFTER THE
CLOSE OF ESCROW, WITHOUT THE PRIOR WRITTEN SPECIFIC CONSENT OF THE OTHER, EXCEPT
THAT BUYER SHALL HAVE THE RIGHT, WITHOUT SELLER’S CONSENT, TO PUBLICLY DISCLOSE
THE FACT THAT IT HAS ACQUIRED THE PROPERTY FOLLOWING THE CLOSE OF ESCROW.  THE
FOREGOING SHALL NOT BE DEEMED TO PROHIBIT DISCLOSURE OF THIS TRANSACTION AS
REQUIRED BY APPLICABLE LAW AND TO BUYER’S AND SELLER’S RESPECTIVE ATTORNEYS,
ACCOUNTANTS, LENDERS, CONSULTANTS AND OTHER PROFESSIONAL ADVISORS.


 


19.           WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


20.           LIMITATION OF LIABILITY.  NOTICE IS HEREBY GIVEN THAT ALL PERSONS
DEALING WITH SELLER SHALL LOOK TO THE ASSETS OF SELLER FOR THE ENFORCEMENT OF
ANY CLAIM AGAINST SELLER, AS NONE OF THE MEMBERS, MANAGERS, OFFICERS, EMPLOYEES
AND SHAREHOLDERS OF SELLER ASSUME ANY PERSONAL LIABILITY FOR OBLIGATIONS ENTERED
INTO BY OR ON BEHALF OF SELLER.


 


21.           PROCEDURE FOR INDEMNITY.  THE FOLLOWING PROVISIONS GOVERN ACTIONS
FOR INDEMNITY UNDER THIS AGREEMENT.  PROMPTLY AFTER RECEIPT BY AN INDEMNITEE OF
NOTICE OF ANY CLAIM, SUCH INDEMNITEE WILL, IF A CLAIM IN RESPECT THEREOF IS TO
BE MADE AGAINST THE INDEMNITOR, DELIVER TO THE INDEMNITOR WRITTEN NOTICE THEREOF
AND THE INDEMNITOR SHALL HAVE THE RIGHT TO PARTICIPATE IN SUCH PROCEEDING AND,
IF THE INDEMNITOR AGREES IN WRITING THAT IT WILL BE RESPONSIBLE FOR ANY COSTS,
EXPENSES, JUDGMENTS, DAMAGES, AND LOSSES INCURRED BY THE INDEMNITEE WITH RESPECT
TO SUCH CLAIM, TO ASSUME THE DEFENSE THEREOF, WITH COUNSEL MUTUALLY SATISFACTORY
TO THE PARTIES; PROVIDED, HOWEVER, THAT AN INDEMNITEE SHALL HAVE THE RIGHT TO
RETAIN ITS OWN COUNSEL, WITH THE FEES AND EXPENSES TO BE PAID BY THE INDEMNITOR,
IF THE INDEMNITEE REASONABLY BELIEVES THAT REPRESENTATION OF SUCH INDEMNITEE BY
THE COUNSEL RETAINED BY THE INDEMNITOR WOULD BE INAPPROPRIATE DUE TO ACTUAL OR
POTENTIAL DIFFERING INTERESTS BETWEEN SUCH INDEMNITEE AND ANY OTHER PARTY
REPRESENTED BY SUCH COUNSEL IN SUCH PROCEEDING.  THE FAILURE OF INDEMNITEE TO
DELIVER WRITTEN NOTICE TO THE INDEMNITOR WITHIN A REASONABLE TIME AFTER
INDEMNITEE RECEIVES NOTICE OF ANY SUCH CLAIM SHALL RELIEVE SUCH INDEMNITOR OF
ANY LIABILITY TO THE INDEMNITEE UNDER THIS INDEMNITY ONLY IF AND TO THE EXTENT
THAT SUCH FAILURE IS PREJUDICIAL TO ITS ABILITY TO DEFEND SUCH ACTION, AND THE
OMISSION SO TO DELIVER WRITTEN NOTICE TO THE INDEMNITOR WILL NOT RELIEVE IT OF
ANY OTHER LIABILITY THAT IT MAY HAVE TO ANY INDEMNITEE.  IF AN INDEMNITEE
SETTLES A CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNITOR, THEN THE

 

20

--------------------------------------------------------------------------------


 


INDEMNITOR SHALL BE RELEASED FROM LIABILITY WITH RESPECT TO SUCH CLAIM UNLESS
THE INDEMNITOR HAS UNREASONABLY WITHHELD SUCH CONSENT.


 


22.           CALCULATION OF TIME PERIODS.  UNLESS OTHERWISE SPECIFIED, IN
COMPUTING ANY PERIOD OF TIME DESCRIBED HEREIN, THE DAY OF THE ACT OR EVENT AFTER
WHICH THE DESIGNATED PERIOD OF TIME BEGINS TO RUN IS NOT TO BE INCLUDED AND THE
LAST DAY OF THE PERIOD SO COMPUTED IS TO BE INCLUDED, UNLESS SUCH LAST DAY IS A
SATURDAY, SUNDAY OR LEGAL HOLIDAY FOR NATIONAL BANKS IN THE LOCATION WHERE THE
PROPERTY IS LOCATED, IN WHICH EVENT THE PERIOD SHALL RUN UNTIL THE END OF THE
NEXT DAY WHICH IS NEITHER A SATURDAY, SUNDAY, OR LEGAL HOLIDAY.  THE LAST DAY OF
ANY PERIOD OF TIME DESCRIBED HEREIN SHALL BE DEEMED TO END AT 5:00 P.M. LOCAL
TIME WHERE THE PROPERTY IS LOCATED UNLESS OTHERWISE NOTED.


 


23.           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (WITHOUT REGARD TO
CONFLICTS OF LAW).


 


24.           SELLER DEFAULT.  IF SELLER DEFAULTS IN ITS OBLIGATION TO SELL AND
CONVEY THE PROPERTY TO BUYER PURSUANT TO THIS AGREEMENT, BUYER’S SOLE REMEDY
SHALL BE TO ELECT ONE OF THE FOLLOWING:  (A) TO TERMINATE THIS AGREEMENT, IN
WHICH EVENT BUYER SHALL BE ENTITLED TO THE RETURN BY THE ESCROW AGENT TO BUYER
OF THE DEPOSIT, OR (B) TO BRING A SUIT FOR SPECIFIC PERFORMANCE PROVIDED THAT
ANY SUIT FOR SPECIFIC PERFORMANCE MUST BE BROUGHT WITHIN 90 DAYS OF SELLER’S
DEFAULT, TO THE EXTENT PERMITTED BY LAW, BUYER WAIVING THE RIGHT TO BRING SUIT
AT ANY LATER DATE.  BUYER AGREES NOT TO FILE A LIS PENDENS OR OTHER SIMILAR
NOTICE AGAINST THE PROPERTY EXCEPT IN CONNECTION WITH, AND AFTER, THE PROPER
FILING OF A SUIT FOR SPECIFIC PERFORMANCE.  NOTWITHSTANDING THE FOREGOING, IN
THE EVENT THAT THE REMEDY OF SPECIFIC PERFORMANCE IS UNAVAILABLE TO BUYER AFTER
A SELLER DEFAULT, IN ADDITION TO THE RETURN TO BUYER OF THE DEPOSIT, BUYER SHALL
BE ENTITLED TO REASONABLE DAMAGES NOT TO EXCEED FIFTY THOUSAND DOLLARS
($50,000).


 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have entered into this Agreement on the
dates and at the places set forth opposite their respective signatures below.

 

 

“Buyer “

 

 

 

ZENITH INSURANCE COMPANY,

 

a California corporation

 

 

 

Executed this 28th day of May, 2008

 

 

 

By:

/s/Jack D. Miller

 

 

Name: Jack D. Miller

 

 

Its: President

 

 

 

Executed this 28th day of May, 2008

By:

/s/Michael E. Jansen

 

 

Name: Michael E. Jansen

 

 

Its: EVP and General Counsel

 

 

 

 

“Seller”

 

 

 

GRE WARNER CALIFA, LLC,

 

a Delaware limited liability company

 

 

 

Executed this 28th day of May, 2008

 

 

 

By:

/s/Joseph P. Mahoney

 

 

Name: Joseph P. Mahoney

 

 

Its: Authorized Signataory

 

22

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Legal Description of Property

 

PARCEL 2:            (21155 CALIFA STREET) 2149-002-026

 

PARCEL “D” OF PARCEL MAP L.A. NO 4140, IN THE CITY OF LOS ANGELES, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 128 PAGES 13 AND 14 OF
PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

PARCEL 2A:

 

THE EASEMENTS FOR RECIPROCAL ACCESS, INGRESS, EGRESS AND PARKING OVER, ON AND
ACROSS ALL DRIVEWAYS AND PARKING AREAS GRANTED UNDER THE TERMS AND PROVISIONS OF
THAT CERTAIN DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS AND GRANTS OF
CERTAIN PARKING EASEMENTS RECORDED NOVEMBER 15, 2002 AS INSTRUMENT NO.
02-2766387, OFFICIAL RECORDS.

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

Grant Deed

 

--------------------------------------------------------------------------------


 

RECORDING REQUESTED BY:

 

WHEN RECORDED RETURN TO
AND MAIL TAX STATEMENTS TO:

 

 

(Above Space for Recorder’s

Use Only)

 

GRANT DEED

 

THE UNDERSIGNED GRANTOR declares:  DOCUMENTARY TRANSFER TAX IS NOT OF PUBLIC
RECORD.  R&T Code §11932

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby
acknowledged,                                                                , a
                                                , hereby GRANTS to
                                                                    , a
                                              , the real property located in the
County of Los Angeles, State of California, and more particularly described in
Exhibit “A” attached hereto and made a part hereof, together with, all and
singular, the tenements, hereditaments, easements, rights-of-way and
appurtenances belonging or in anywise appertaining to the same, and the
improvements thereon, subject to all matters of record, all governmental laws,
rules and regulations and any state of facts which an accurate survey of the
real property would show.

 

(Commonly known as                               )

 

APN:

 

IN WITNESS WHEREOF, the undersigned hereby executes this instrument as of the
                   day of                           , 2008.

 

 

                                                                ,

 

a

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

The notarial acknowledgment for the above signature appears on a separate sheet
which is attached to this GRANT DEED and incorporated into it by reference.

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF                                        )

                                                            ) ss.

COUNTY OF                                    )

 

On                                              , 2008, before me,
                                                                                                   ,
Notary Public,
                                                                                            
                                      (here insert name and title of the
officer)
personally
appeared                                                                                                                                            ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature

 

 

 

(Seal)

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “A” to GRANT DEED

 

LEGAL DESCRIPTION

 

All that certain real property situated in the City of Los Angeles, County of
Los Angeles, State of California, described as follows:

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

Assignment and Assumption of Existing Leases

 

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION OF LEASES

 


1.                                       IDENTIFICATION AND PARTIES.  THIS
ASSIGNMENT AND ASSUMPTION OF LEASES (“ASSIGNMENT”) IS MADE AND ENTERED INTO THIS
         DAY OF                                  , 2008 BY AND BETWEEN
                                                                          
(“ASSIGNOR”), AND
                                                                          
(“ASSIGNEE”).


 


2.                                       RECITALS.


 


2.1                                 ASSIGNEE AND ASSIGNOR ARE PARTIES TO THAT
CERTAIN AGREEMENT OF PURCHASE AND SALE OF REAL PROPERTY AND JOINT ESCROW
INSTRUCTIONS DATED MAY       , 2008 (“AGREEMENT”) WHEREBY ASSIGNOR, AS SELLER,
AGREED TO SELL TO ASSIGNEE, AS BUYER, THE PROPERTY (AS DEFINED IN THE
AGREEMENT).  ALL UNDEFINED TERMS USED WITH INITIAL CAPITAL LETTERS HEREIN SHALL
HAVE THE SAME DEFINITIONS AS SET FORTH IN THE AGREEMENT.


 


2.2                                 THE AGREEMENT REQUIRES THE EXECUTION AND
DELIVERY OF THIS ASSIGNMENT IN ORDER TO CONVEY TO ASSIGNEE THE LANDLORD’S RIGHT,
TITLE AND INTEREST IN, TO AND UNDER THAT THOSE CERTAIN LEASES AFFECTING THE
PROPERTY SET FORTH ON SCHEDULE I ATTACHED HERETO AND INCORPORATED BY THIS
REFERENCE (THE “LEASES”).


 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and in order to consummate the transaction contemplated by
the Agreement, Assignor and Assignee enter into and execute this Assignment.

 


3.                                       ASSIGNMENT, ASSUMPTION AND INDEMNITY.


 


3.1                                 ASSIGNOR HEREBY ASSIGNS TO ASSIGNEE ALL OF
THE LANDLORD’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE LEASES.


 


3.2                                 ASSIGNEE HEREBY ACCEPTS THE ASSIGNMENT OF
THE LEASES AND ASSUMES AND AGREES TO PERFORM ALL OBLIGATIONS OF THE LANDLORD
UNDER THE LEASE FIRST ARISING, AND RELATING SOLELY TO THE PERIOD, FROM AND AFTER
THE CLOSE OF ESCROW.


 


3.3                                 ASSIGNEE SHALL INDEMNIFY, DEFEND AND HOLD
ASSIGNOR HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS IN CONNECTION WITH THE
LEASES FIRST ARISING, AND RELATING SOLELY TO THE PERIOD, FROM AND AFTER THE
CLOSE OF ESCROW.


 


3.4                                 ASSIGNOR SHALL INDEMNIFY, DEFEND AND HOLD
ASSIGNEE HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS IN CONNECTION WITH THE
LEASES FIRST ARISING, AND RELATING SOLELY TO THE PERIOD, BEFORE THE CLOSE OF
ESCROW.


 

--------------------------------------------------------------------------------



 


4.                                       MISCELLANEOUS.


 


4.1                                 AGREEMENT.  AS SET FORTH IN THE AGREEMENT,
WHICH PROVISIONS ARE HEREBY INCORPORATED BY THIS REFERENCE AS IF HEREIN SET OUT
IN FULL, THE LEASES ARE CONVEYED BY SELLER AND ACCEPTED BY PURCHASER AS IS,
WHERE IS, AND WITHOUT ANY REPRESENTATIONS OR WARRANTIES OF WHATSOEVER NATURE,
EXPRESS OR IMPLIED, EXCEPT AS EXPRESSLY SET FORTH IN THE AGREEMENT, IT BEING THE
INTENTION OF SELLER AND PURCHASER EXPRESSLY TO NEGATE AND EXCLUDE ALL
WARRANTIES, INCLUDING WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY
ANY AFFIRMATION OF FACT OR PROMISE OR BY ANY DESCRIPTION OF THE PROPERTY
CONVEYED HEREUNDER, AND ALL OTHER REPRESENTATIONS AND WARRANTIES WHATSOEVER
CONTAINED IN OR CREATED BY THE UNIFORM COMMERCIAL CODE OF THE STATE OR STATES
WHERE THE REAL PROPERTY IS LOCATED.


 


4.2                                 AMENDMENTS IN WRITING.  NO AMENDMENT OR
MODIFICATION OF THIS ASSIGNMENT SHALL BE VALID UNLESS THE AMENDMENT OR
MODIFICATION IS IN WRITING AND SIGNED BY ASSIGNOR AND ASSIGNEE.


 


4.3                                 SUCCESSORS AND ASSIGNS.  THIS ASSIGNMENT
SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE SUCCESSORS AND ASSIGNS
OF THE PARTIES HERETO.


 


4.4                                 COUNTERPARTS.  THIS ASSIGNMENT MAY BE
EXECUTED IN ONE OR MORE DUPLICATE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, BUT ALL OF WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT.


 

IN WITNESS WHEREOF, Assignor and Assignee have entered into this Assignment
effective as of the date first set forth above.

 

 

“ASSIGNOR”

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

“ASSIGNEE”

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I to EXHIBIT “C”

 

Leases

 

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

Bill of Sale and Assignment Agreement

 

--------------------------------------------------------------------------------


 

BILL OF SALE AND ASSIGNMENT AGREEMENT

 


1.                                       IDENTIFICATION AND PARTIES.  THIS BILL
OF SALE AND ASSIGNMENT AGREEMENT (“BILL OF SALE”) IS MADE AND ENTERED INTO THIS
         DAY OF                                     , 2008 BY
                                             (“SELLER”), IN FAVOR OF
                                                           (“BUYER”).


 


2.                                       RECITALS.


 


2.1                                 SELLER AND BUYER ARE PARTIES TO THAT CERTAIN
AGREEMENT OF PURCHASE AND SALE OF REAL PROPERTY AND JOINT ESCROW INSTRUCTIONS
DATED MAY       , 2008 (“AGREEMENT”) WHEREBY SELLER, AS SELLER, AGREED TO SELL
TO BUYER, AS BUYER, THE PROPERTY (AS DEFINED IN THE AGREEMENT).  ALL UNDEFINED
TERMS USED WITH INITIAL CAPITAL LETTERS HEREIN SHALL HAVE THE SAME DEFINITIONS
AS SET FORTH IN THE AGREEMENT.


 


2.2                                 THE AGREEMENT REQUIRES THE EXECUTION AND
DELIVERY OF THIS BILL OF SALE IN ORDER TO TRANSFER AND ASSIGN TO BUYER ALL
RIGHT, TITLE AND INTEREST OF SELLER IN AND TO ALL TANGIBLE AND INTANGIBLE
PERSONAL PROPERTY ASSOCIATED WITH THE PROPERTY.


 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and in order to consummate the transaction contemplated by
the Agreement, Seller desires to execute this Bill of Sale in favor of Buyer.

 


3.                                       BILL OF SALE AND ASSIGNMENT AGREEMENT.


 


3.1                                 SELLER HEREBY ASSIGNS, SELLS, TRANSFERS,
CONVEYS AND DELIVERS TO BUYER ALL OF SELLER’S RIGHT, TITLE AND INTEREST IN AND
TO ALL TANGIBLE AND, TO THE EXTENT ASSIGNABLE, INTANGIBLE PERSONAL PROPERTY
ASSOCIATED WITH THE PROPERTY (INCLUDING, WITHOUT LIMITATION, ANY AND ALL PLANS,
SPECIFICATIONS, LICENSES, PERMITS AND CERTIFICATES OF OCCUPANCY).


 


3.2                                 BY ACCEPTANCE OF THIS BILL OF SALE, BUYER
HEREBY ACCEPTS THE ASSIGNMENT, SALE, TRANSFER, CONVEYANCE AND DELIVERY SET FORTH
IN SECTION 3.1 ABOVE.


 


4.                                       MISCELLANEOUS.


 


4.1                                 AGREEMENT.  AS SET FORTH IN THE AGREEMENT,
WHICH PROVISIONS ARE HEREBY INCORPORATED BY THIS REFERENCE AS IF HEREIN SET OUT
IN FULL, THE PROPERTY ASSIGNED HEREINIS  CONVEYED BY SELLER AND ACCEPTED BY
PURCHASER AS IS, WHERE IS, AND WITHOUT ANY REPRESENTATIONS OR WARRANTIES OF
WHATSOEVER NATURE, EXPRESS OR IMPLIED, EXCEPT AS EXPRESSLY SET FORTH IN THE
AGREEMENT, IT BEING THE INTENTION OF SELLER AND PURCHASER EXPRESSLY TO NEGATE
AND EXCLUDE ALL WARRANTIES, INCLUDING WITHOUT LIMITATION, THE IMPLIED WARRANTIES
OF MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY
ANY AFFIRMATION OF FACT OR PROMISE OR BY ANY DESCRIPTION OF THE PROPERTY
CONVEYED HEREUNDER, AND ALL OTHER REPRESENTATIONS AND WARRANTIES WHATSOEVER
CONTAINED IN OR CREATED BY THE UNIFORM COMMERCIAL CODE OF THE STATE OR STATES
WHERE THE REAL PROPERTY IS LOCATED.


 

--------------------------------------------------------------------------------



 


4.2                                 AMENDMENTS IN WRITING.  NO AMENDMENT OR
MODIFICATION OF THIS BILL OF SALE SHALL BE VALID UNLESS THE AMENDMENT OR
MODIFICATION IS IN WRITING AND SIGNED BY SELLER AND BUYER.


 


4.3                                 SUCCESSORS AND ASSIGNS.  THIS BILL OF SALE
SHALL INURE TO THE BENEFIT OF, AND BE BINGING UPON, THE SUCCESSORS AND ASSIGNS
OF THE PARTIES HERETO.


 


4.4                                 COUNTERPARTS.  THIS BILL OF SALE MAY BE
EXECUTED IN ONE OR MORE DUPLICATE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, BUT ALL OF WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT.


 


4.5                                 FURTHER ASSURANCES.  SELLER SHALL EXECUTE
SUCH DOCUMENTS AND DO SUCH FURTHER ACTS AND THINGS AS BUYER REASONABLY REQUESTS
IN ORDER TO FULLY EFFECT THE PURPOSES OF THIS BILL OF SALE.


 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale effective as of the
date first set forth above.

 

 

“SELLER”

 

 

 

 

 

 

,

 

a

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its: 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

Estoppel Certificate

 

--------------------------------------------------------------------------------


 

ESTOPPEL CERTIFICATE

 

TENANT ESTOPPEL CERTIFICATE

 

 

TO:

 

 

 

 

 

Seller:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buyer:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RE:

Lease dated                           ,          (the “Lease”)

 

 

 

for                                          (the “Property”)

 

Ladies and Gentlemen:

 

The undersigned is Tenant under the Lease.  Tenant certifies to
                               (“Seller”),
                                                 and their successors,
transferees and assigns (collectively, “Buyer”), and acknowledges and agrees
that:

 

1.             The following information concerning the Lease is true and
correct:

 

Landlord:

 

(“Landlord”)

 

Tenant:

 

(“Tenant”)

 

Premises:

 

(“Premises”)

containing                      rentable square feet

 

Amendments, Modifications, Assignments Assumptions or Subleases after lease
execution:

 

 

 

Commencement Date:

 

 

Expiration Date of Term:

 

 

Monthly payments under the Lease

 

 

Monthly Basic Rental:

 

 

Direct Costs (Operating Costs and Taxes):

 

 

--------------------------------------------------------------------------------


 

Base Year:

 

 

Renewal Option:

 

 

Amount of Security
Deposit:                                                                                                                               

 

2.             The Lease contains the entire agreement between Landlord and
Tenant with respect to the subject matter thereof, has not been modified or
amended except as indicated above, no options to purchase or rights of first
refusal to purchase are contained therein, and there are no other agreements
between them, oral or written, regarding the Premises or the Property.

 

3.             The Lease (modified as indicated above) is presently in full
force and effect in accordance with its terms and Tenant has accepted the
Premises.

 

4.             All rent and additional rent payable under the Lease as of the
date of this letter has been paid in full except as
follows:                                   .  No rent or additional rent to
become payable under the Lease has been paid more than 30 days in advance except
as follows:                                                .

 

5.             To the best of Tenant’s knowledge, no party to the Lease is in
default thereunder, and no event has occurred which, with the giving of notice
or the passage of time, or both, would constitute a default thereunder.

 

6.             Tenant has no counterclaims, defenses or offsets to its
obligations under the Lease or to the enforcement of any of the landlord’s
rights thereunder.

 

7.             There are no unfinished tenant improvements required to be
completed by Landlord as of the date hereof or any outstanding and unpaid tenant
improvement allowances owing to Tenant as of the date hereof, except:

 

                                                                                                                                                                                                

8.             There are no rent concessions, rebates, free rents or similar
inducements except as set forth in the Lease.

 

9.             The Lease is subject and subordinate to any and all existing and
future mortgages and any ground lease of the Premises.

 

Tenant acknowledges that Buyer has requested this letter in connection with a
proposed sale of the Premises, and that Buyer may rely on the information set
forth in this letter.

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Dated:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

Assignment of Contracts and Intangible Property

 

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND INTANGIBLE PROPERTY

 


1.             IDENTIFICATION AND PARTIES.  THIS ASSIGNMENT AND ASSUMPTION
OF CONTRACTS AND INTANGIBLE PROPERTY (“ASSIGNMENT”) IS MADE AND ENTERED INTO
THIS          DAY OF                                  , 2008 BY AND BETWEEN
                                                      (“ASSIGNOR”), AND
                                                      (“ASSIGNEE”).


 


2.             RECITALS.


 


2.1           ASSIGNEE AND ASSIGNOR ARE PARTIES TO THAT CERTAIN AGREEMENT OF
PURCHASE AND SALE OF REAL PROPERTY AND JOINT ESCROW INSTRUCTIONS DATED
MAY       , 2008 (“AGREEMENT”) WHEREBY ASSIGNOR, AS SELLER, AGREED TO SELL TO
ASSIGNEE, AS BUYER, THE PROPERTY (AS DEFINED IN THE AGREEMENT).  ALL UNDEFINED
TERMS USED WITH INITIAL CAPITAL LETTERS HEREIN SHALL HAVE THE SAME DEFINITIONS
AS SET FORTH IN THE AGREEMENT.


 


2.2           THE AGREEMENT REQUIRES THE EXECUTION AND DELIVERY OF THIS
ASSIGNMENT IN ORDER TO CONVEY TO ASSIGNEE ALL OF ASSIGNOR’S RIGHTS, TITLE AND
INTEREST IN AND TO THOSE CERTAIN SERVICE AND MAINTENANCE CONTRACTS, LICENSES,
PERMITS, APPROVALS, AND INTANGIBLES DESCRIBED ON EXHIBIT “A” ATTACHED HERETO
(COLLECTIVELY, THE “CONTRACTS AND INTANGIBLES”).


 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and in order to consummate the transaction contemplated by
the Agreement, Assignor and Assignee enter into and execute this Assignment.

 


3.             ASSIGNMENT, ASSUMPTION AND INDEMNITY.


 


3.1           ASSIGNOR HEREBY ASSIGNS TO ASSIGNEE ALL OF THE LANDLORD’S RIGHT,
TITLE AND INTEREST IN, TO AND UNDER THE CONTRACTS AND INTANGIBLES.


 


3.2           ASSIGNEE HEREBY ACCEPTS THE ASSIGNMENT OF THE CONTRACTS AND
INTANGIBLES AND ASSUMES AND AGREES TO PERFORM ALL OBLIGATIONS OF THE LANDLORD
UNDER THE CONTRACTS AND INTANGIBLES FIRST ARISING, AND RELATING SOLELY TO THE
PERIOD, FROM AND AFTER THE CLOSE OF ESCROW.


 


3.3           ASSIGNEE SHALL INDEMNIFY, DEFEND AND HOLD ASSIGNOR HARMLESS FROM
AND AGAINST ANY AND ALL CLAIMS IN CONNECTION WITH THE CONTRACTS AND INTANGIBLES
FIRST ARISING, AND RELATING SOLELY TO THE PERIOD, FROM AND AFTER THE CLOSE OF
ESCROW.


 


3.4           ASSIGNOR SHALL INDEMNIFY, DEFEND AND HOLD ASSIGNEE HARMLESS FROM
AND AGAINST ANY AND ALL CLAIMS IN CONNECTION WITH THE CONTRACTS AND INTANGIBLES
FIRST ARISING, AND RELATING SOLELY TO THE PERIOD, BEFORE THE CLOSE OF ESCROW.

 

--------------------------------------------------------------------------------


 


4.             MISCELLANEOUS.


 


4.1           AGREEMENT.  AS SET FORTH IN THE AGREEMENT, WHICH PROVISIONS ARE
HEREBY INCORPORATED BY THIS REFERENCE AS IF HEREIN SET OUT IN FULL, THE
CONTRACTS AND INTANGIBLES ARE CONVEYED BY SELLER AND ACCEPTED BY PURCHASER AS
IS, WHERE IS, AND WITHOUT ANY REPRESENTATIONS OR WARRANTIES OF WHATSOEVER
NATURE, EXPRESS OR IMPLIED, EXCEPT AS EXPRESSLY SET FORTH IN THE AGREEMENT, IT
BEING THE INTENTION OF SELLER AND PURCHASER EXPRESSLY TO NEGATE AND EXCLUDE ALL
WARRANTIES, INCLUDING WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY
ANY AFFIRMATION OF FACT OR PROMISE OR BY ANY DESCRIPTION OF THE PROPERTY
CONVEYED HEREUNDER, AND ALL OTHER REPRESENTATIONS AND WARRANTIES WHATSOEVER
CONTAINED IN OR CREATED BY THE UNIFORM COMMERCIAL CODE OF THE STATE OR STATES
WHERE THE REAL PROPERTY IS LOCATED.


 


4.2           AMENDMENTS IN WRITING.  NO AMENDMENT OR MODIFICATION OF THIS
ASSIGNMENT SHALL BE VALID UNLESS THE AMENDMENT OR MODIFICATION IS IN WRITING AND
SIGNED BY ASSIGNOR AND ASSIGNEE.


 


4.3           SUCCESSORS AND ASSIGNS.  THIS ASSIGNMENT SHALL INURE TO THE
BENEFIT OF, AND BE BINDING UPON, THE SUCCESSORS AND ASSIGNS OF THE PARTIES
HERETO.


 


4.4           COUNTERPARTS.  THIS ASSIGNMENT MAY BE EXECUTED IN ONE OR MORE
DUPLICATE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

IN WITNESS WHEREOF, Assignor and Assignee have entered into this Assignment
effective as of the date first set forth above.

 

 

“ASSIGNOR”

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

“ASSIGNEE”

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A to Exhibit “F”

 

Contracts and Intangibles

 

--------------------------------------------------------------------------------